Case 1:20-cv-00484-LO-TCB Document 280 Filed 04/19/21 Page 1 of 74 PageID# 9912




                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF VIRGINIA
                             ALEXANDRIA DIVISION


 AMAZON.COM, INC. and AMAZON
 DATA SERVICES, INC.,

             Plaintiffs,

      v.                                         CASE NO. 1:20-CV-484
                                             WDC HOLDINGS LLC; BRIAN
 WDC HOLDINGS LLC dba NORTHSTAR
                                             WATSON; STERLING NCP FF,
 COMMERCIAL PARTNERS; BRIAN
                                             LLC; MANASSAS NCP FF, LLC;
 WATSON; STERLING NCP FF, LLC;
                                              AND NSIPI ADMINISTATIVE
 MANASSAS NCP FF, LLC; NSIPI
                                              MANAGER’S ANSWER AND
 ADMINISTRATIVE MANAGER; NOVA
                                             AFFIRMATIVE DEFENSES TO
 WPC LLC; WHITE PEAKS CAPITAL
                                                PLAINTIFFS’ VERIFIED
 LLC; VILLANOVA TRUST; CARLETON
                                                  SECOND AMENDED
 NELSON; CASEY KIRSCHNER;
                                                     COMPLAINT
 ALLCORE DEVELOPMENT LLC;
 FINBRIT HOLDINGS LLC; CHESHIRE
 VENTURES LLC; JOHN DOES 1-20,

             Defendants.


WDC HOLDINGS LLC; BRIAN WATSON; STERLING NCP FF, LLC; MANASSAS NCP FF,
  LLC; AND NSIPI ADMINISTATIVE MANAGER’S ANSWER AND AFFIRMATIVE
     DEFENSES TO PLAINTIFFS’ VERIFIED SECOND AMENDED COMPLAINT
Case 1:20-cv-00484-LO-TCB Document 280 Filed 04/19/21 Page 2 of 74 PageID# 9913




         Defendants WDC Holdings LLC d/b/a Northstar Commercial Partners (“Northstar”);

 Brian Watson (“Mr. Watson”); Sterling NCP FF, LLC (“Sterling”); Manassas NCP FF, LLC

 (“Manassas”); and NSIPI Administrative Manager (“NSIPI”) (collectively, “Defendants”), by

 and through their counsel, Ifrah PLLC and Brownstein Hyatt Farber Schreck, LLP, hereby file

 their Answer and Affirmative Defenses to Plaintiffs’ Verified Second Amended Complaint (the

 “Complaint”), and state as follows.


                                     PRELIMINARY STATEMENT 1

         1.           Defendants admit only that Defendants are sophisticated professionals operating

 in commercial real estate. Defendants deny the remaining allegations in Paragraph 1 of the

 Complaint.

         2.           Defendants lack knowledge or information sufficient to confirm or deny

 Plaintiffs’ allegations concerning Amazon’s alleged investigation and therefore deny the same.

 Defendants deny the remaining allegations in Paragraph 2 of the Complaint.

         3.           Defendants lack knowledge or information sufficient to confirm or deny

 Plaintiffs’ allegations concerning TM Defendants and therefore deny the same. Defendants deny

 the remaining allegations in Paragraph 3 of the Complaint.

         4.           Defendants deny Plaintiffs’ definitions, “RICO Defendants,” “RICO

 Enterprise,” “Lease Transaction,” “Lease Transaction Enterprise,” “Direct Purchases,” and

 “Direct Purchase Enterprise,” to the extent the definitions imply that Defendants participated in a




 1
  Defendants’ Answer & Affirmative Defenses maintains the headers from the Complaint for convenience only.
 Defendants do not believe that the headings require a response and do not admit any implication contained in such
 headings.
Case 1:20-cv-00484-LO-TCB Document 280 Filed 04/19/21 Page 3 of 74 PageID# 9914




 racketeering or kickback scheme. Defendants deny the remaining allegations in Paragraph 4 of the

 Complaint.

        5.         Denied.

        6.         Denied.

        7.         Denied.

        8.         Defendants admit that the federal government has initiated an investigation into

 Defendants’ business and that the FBI executed a warrant on Mr. Watson. Defendants deny any

 allegations to the extent Plaintiffs imply that the investigation is evidence of any wrongdoing by

 Defendants. Defendants admit that the Court issued an ex parte Temporary Restraining Order on

 April 28, 2020 and subsequently issued a Preliminary Injunction on June 5, 2020. Defendants deny

 any allegations to the extent Plaintiffs imply such orders are evidence of any wrongdoing by

 Defendants. Defendants lack knowledge or information sufficient to confirm or deny allegations

 concerning why Plaintiffs filed this action and therefore deny the same. Defendants deny the

 remaining allegations in Paragraph 8 of the Complaint.

        9.         Defendants lack knowledge or information sufficient to confirm or deny

 allegations concerning the basis for Plaintiffs’ Complaint or prior complaints and therefore deny

 the same. Defendants further lack knowledge or information sufficient to confirm or deny any

 allegations concerning Plaintiffs’ alleged investigation and therefore deny the same. Defendants

 deny Plaintiff’s characterization of the public forfeiture filings. Defendants deny any remaining

 allegations in Paragraph 9 of the Complaint.

        10.        Defendants admit only that the language quoted in Paragraph 10 of the

 Complaint is contained in Exhibit 12 to the Complaint. Defendants lack knowledge or information




                                                 2
Case 1:20-cv-00484-LO-TCB Document 280 Filed 04/19/21 Page 4 of 74 PageID# 9915




 sufficient to confirm or deny allegations concerning Plaintiffs’ alleged investigation and therefore

 deny the same. Defendants deny any remaining allegations in Paragraph 10 of the Complaint.

        11.        Defendants lack knowledge or information sufficient to confirm or deny any

 allegations concerning Plaintiffs’ alleged investigation and therefore deny the same. Defendants

 deny any remaining allegations in Paragraph 11 of the Complaint.

        12.        Defendants lack knowledge or information sufficient to confirm or deny

 Plaintiffs’ allegations concerning the TM Defendants and therefore deny the same. Defendants

 deny the remaining allegations in Paragraph 12 of the Complaint.

                                             PARTIES

        13.        Defendants admit Plaintiff Amazon.com, Inc. is located in Seattle and employs

 many people. Defendants lack knowledge or information sufficient to confirm or deny the

 remaining allegations in Paragraph 13 of the Complaint and therefore deny the same.

        14.        Defendants admit Plaintiff Amazon Data Services, Inc. is a subsidiary of

 Amazon.com, Inc. Defendants lack knowledge or information sufficient to confirm or deny the

 remaining allegations in Paragraph 14 of the Complaint and therefore deny the same.

        15.        Defendants deny Northstar is located at 1999 N. Broadway, Suite 3500, Denver,

 CO 80202. Defendants admit the remaining allegations in Paragraph 15 of the Complaint.

        16.        Admitted.

        17.        Admitted.

        18.        Defendants lack knowledge or information sufficient to confirm or deny the

 allegations in Paragraph 18 of the Complaint and therefore deny the same.

        19.        Admitted.




                                                  3
Case 1:20-cv-00484-LO-TCB Document 280 Filed 04/19/21 Page 5 of 74 PageID# 9916




        20.       Defendants lack knowledge or information sufficient to confirm or deny the

 allegations in Paragraph 20 of the Complaint and therefore deny the same.

        21.       Admitted.

        22.       Defendants admit only that Northstar formed and controlled Sterling NCP FF,

 LLC, Manassas NCP FF, LLC and NSIPI Administrative Manager. Defendants deny the remaining

 allegations in Paragraph 22 of the Complaint.

        23.       Denied.

        24.       Defendants admit only that Villanova Trust is a trust formed and existing in the

 State of Tennessee. Defendants lack knowledge or information sufficient to confirm or deny the

 remaining allegations in Paragraph 24 of the Complaint and therefore deny the same.

        25.       Defendants lack knowledge or information sufficient to confirm Plaintiffs’

 allegations concerning the formation of Villanova Trust and therefore deny the same. Defendants

 deny the remaining allegations in Paragraph 25 of the Complaint.

        26.       Defendants lack knowledge or information sufficient to confirm or deny the

 allegations in Paragraph 26 of the Complaint and therefore deny the same.

        27.       Defendants admit only that Villanova Trust received payments from Northstar

 pursuant to the parties’ Independent Contractor Agreement. Defendants deny the remaining

 allegations in Paragraph 27 of the Complaint.

        28.       Defendants lack knowledge or information sufficient to confirm or deny the

 allegations in Paragraph 28 of the Complaint and therefore deny the same.

        29.       Defendants lack knowledge or information sufficient to confirm or deny the

 allegations in Paragraph 29 of the Complaint and therefore deny the same.




                                                 4
Case 1:20-cv-00484-LO-TCB Document 280 Filed 04/19/21 Page 6 of 74 PageID# 9917




        30.       Defendants lack knowledge or information sufficient to confirm or deny the

 allegations in Paragraph 30 of the Complaint and therefore deny the same.

        31.       Defendants lack knowledge or information sufficient to confirm or deny the

 allegations in Paragraph 31 of the Complaint and therefore deny the same.

        32.       Defendants deny any allegations to the extent Plaintiffs imply Defendants were

 engaged in a racketeering or kickback scheme. Defendants lack knowledge or information

 sufficient to confirm or deny the remaining allegations in Paragraph 32 of the Complaint and

 therefore deny the same.

        33.       Defendants lack knowledge or information sufficient to confirm or deny the

 allegations in Paragraph 33 of the Complaint and therefore deny the same.

        34.       Defendants admit only that Kyle Ramstetter and Will Camenson are former

 employees of Northstar. Defendants lack knowledge or information sufficient to confirm or deny

 the remaining allegations in Paragraph 34 of the Complaint and therefore deny the same.

        35.       Defendants lack knowledge or information sufficient to confirm or deny the

 allegations in Paragraph 35 of the Complaint and therefore deny the same.

        36.       Defendants lack knowledge or information sufficient to confirm or deny the

 allegations in Paragraph 36 and therefore deny the same.

        37.       Defendants admit only that Mr. Atherton is an attorney doing business as Ergo

 Law at 6870 W. 52nd Avenue, Suite 203, Arvada, CO 80002. Defendants lack knowledge or

 information sufficient to confirm or deny the remaining allegations in Paragraph 37 of the

 Complaint and therefore deny the same.

        38.       Defendants lack knowledge or information sufficient to confirm or deny the

 allegations in Paragraph 38 of the Complaint and therefore deny the same.




                                                5
Case 1:20-cv-00484-LO-TCB Document 280 Filed 04/19/21 Page 7 of 74 PageID# 9918




        39.       Defendants lack knowledge or information sufficient to confirm or deny the

 allegations in Paragraph 39 of the Complaint and therefore deny the same.

        40.       Defendants admit only that Mr. Atherton is an attorney doing business as

 ErgoLaw at 6879 W. 52nd Avenue, Suite 203, Arvada, CO 80002. Defendants lack knowledge or

 information sufficient to confirm or deny the remaining allegations in Paragraph 40 of the

 Complaint and therefore deny the same.

        41.       Defendants lack knowledge or information sufficient to confirm or deny the

 allegations in Paragraph 41 of the Complaint and therefore deny the same.

        42.       Defendants lack knowledge or information sufficient to confirm or deny the

 allegations in Paragraph 43 of the Complaint and therefore deny the same.

        43.       Defendants admit only that Mr. Atherton is an attorney doing business as

 ErgoLaw at 6870 W. 52nd Avenue, Suite 203, Arvada, CO 80002. Defendants lack knowledge or

 information sufficient to confirm or deny the remaining allegations in Paragraph 43 of the

 Complaint and therefore deny the same.

        44.       Defendants lack knowledge or information sufficient to confirm or deny the

 allegations in Paragraph 44 of the Complaint and therefore deny the same.

        45.       Defendants deny any allegations to the extent Plaintiffs imply Defendants were

 engaged in a racketeering or kickback scheme. Defendants lack knowledge or information

 sufficient to confirm or deny the remaining allegations in Paragraph 45 of the Complaint and

 therefore deny the same.




                                                6
Case 1:20-cv-00484-LO-TCB Document 280 Filed 04/19/21 Page 8 of 74 PageID# 9919




                    SUBJECT MATTER JURISDICTION AND VENUE

        46.       Denied.

        47.       Denied.

        48.       Admitted.

        49.       Denied.

        50.       Denied.

                                PERSONAL JURISDICTION

        51.       Admitted.

        52.       Defendants admit only that they have not challenged personal jurisdiction.

 Defendants deny the remaining allegations in Paragraph 52 of the Complaint and therefore deny

 the same.

                                 FACTUAL ALLEGATIONS

        53.       Defendants deny any allegations to the extent Plaintiffs imply Defendants were

 engaged in a racketeering or kickback scheme. Defendants lack knowledge or information

 sufficient to confirm or deny the remaining allegations in Paragraph 53 of the Complaint and

 therefore deny the same.

 I.     AMAZON REAL ESTATE INVESTMENTS

        54.       Defendants lack knowledge or information sufficient to confirm or deny the

 allegations in Paragraph 54 of the Complaint and therefore deny the same.

        55.       Defendants lack knowledge or information sufficient to confirm or deny the

 allegations in Paragraph 55 of the Complaint and therefore deny the same.

        56.       Defendants lack knowledge or information sufficient to confirm or deny the

 allegations in Paragraph 56 of the Complaint and therefore deny the same.




                                                7
Case 1:20-cv-00484-LO-TCB Document 280 Filed 04/19/21 Page 9 of 74 PageID# 9920




        57.        Defendants admit that Amazon has invested in real property in Northern

 Virginia. Defendants lack knowledge or information sufficient to confirm or deny the remaining

 allegations in Paragraph 57 of the Complaint and therefore deny the same.

        58.        Admitted.

        59.        Defendants lack knowledge or information sufficient to confirm or deny the

 allegations in Paragraph 59 of the Complaint and therefore deny the same.

        60.        Defendants lack knowledge or information sufficient to confirm or deny the

 allegations in Paragraph 60 of the Complaint and therefore deny the same.

        61.        Defendants lack knowledge or information sufficient to confirm or deny the

 allegations in Paragraph 61 of the Complaint and therefore deny the same.

        62.        Defendants lack knowledge or information sufficient to confirm or deny the

 allegations in Paragraph 62 of the Complaint and therefore deny the same.

        63.        Defendants lack knowledge or information sufficient to confirm or deny the

 allegations in Paragraph 63 of the Complaint and therefore deny the same.

 II.    THE TM DEFENDANTS’ PAY-TO-PLAY SCHEME

        64.        Defendants deny any allegations to the extent Plaintiffs imply Defendants were

 engaged in a racketeering or kickback scheme. Defendants lack knowledge or information sufficient

 to confirm or deny the remaining allegations in Paragraph 64 of the Complaint and therefore deny

 the same.

        65.        Defendants admit only that Northstar is a real estate investment firm and that Mr.

 Watson is its Manager and CEO. Defendants deny any allegations to the extent Plaintiffs imply

 Defendants were engaged in a racketeering or kickback scheme. Defendants lack knowledge or




                                                  8
Case 1:20-cv-00484-LO-TCB Document 280 Filed 04/19/21 Page 10 of 74 PageID# 9921




  information sufficient to confirm or deny the remaining allegations in Paragraph 65 of the Complaint

  and therefore deny the same.

         A.         TM Defendant Recruits Casey Kirschner to Amazon

         66.        Defendants lack knowledge or information sufficient to confirm or deny the

  allegations in Paragraph 66 of the Complaint and therefore deny the same.

         67.        Defendants lack knowledge or information sufficient to confirm or deny the

  allegations in Paragraph 67 of the Complaint and therefore deny the same.

         68.        Defendants lack knowledge or information sufficient to confirm or deny the

  allegations in Paragraph 68 of the Complaint and therefore deny the same.

         69.        Defendants lack knowledge or information sufficient to confirm or deny the

  allegations in Paragraph 69 of the Complaint and therefore deny the same.

         70.        Defendants lack knowledge or information sufficient to confirm or deny the

  allegations in Paragraph 70 of the Complaint and therefore deny the same.

         71.        Defendants lack knowledge or information sufficient to confirm or deny the

  allegations in Paragraph 71 of the Complaint and therefore deny the same.

         72.        Defendants lack knowledge or information sufficient to confirm or deny the

  allegations in Paragraph 72 of the Complaint and therefore deny the same.

         B.         The TM Defendants Create a Pay-to-Play Scheme for Amazon Work

         73.        Defendants deny any allegations to the extent Plaintiffs imply Defendants were

  engaged in a racketeering or kickback scheme. Defendants lack knowledge or information

  sufficient to confirm or deny the remaining allegations in Paragraph 73 of the Complaint and

  therefore deny the same.




                                                   9
Case 1:20-cv-00484-LO-TCB Document 280 Filed 04/19/21 Page 11 of 74 PageID# 9922




         74.       Defendants deny any allegations to the extent Plaintiffs imply Defendants were

  engaged in a racketeering or kickback scheme. Defendants lack knowledge or information

  sufficient to confirm or deny the remaining allegations in Paragraph 74 of the Complaint and

  therefore deny the same.

         75.       Defendants deny any allegations to the extent Plaintiffs imply Defendants were

  engaged in a racketeering or kickback scheme. Defendants lack knowledge or information to

  confirm and deny the remaining allegations in Paragraph 75 of the Complaint and therefore deny

  the same.

         76.       Defendants deny any allegations to the extent Plaintiffs imply Defendants were

  engaged in a racketeering or kickback scheme. Defendants lack knowledge or information

  sufficient to confirm or deny the remaining allegations in Paragraph 76 of the Complaint and

  therefore deny the same.

         77.       Defendants deny any allegations to the extent Plaintiffs imply Defendants were

  engaged in a racketeering or kickback scheme. Defendants lack knowledge or information

  sufficient to confirm or deny the remaining allegations in Paragraph 77 of the Complaint and

  therefore deny the same.

         78.       Defendants lack knowledge or information sufficient to confirm or deny the

  allegations in Paragraph 78 of the Complaint and therefore deny the same.

         79.       Defendants lack knowledge or information sufficient to confirm or deny the

  allegations in Paragraph 79 of the Complaint and therefore deny the same.

         80.       Defendants deny any allegations to the extent Plaintiffs imply Defendants were

  engaged in a racketeering or kickback scheme. Defendants lack knowledge or information




                                                10
Case 1:20-cv-00484-LO-TCB Document 280 Filed 04/19/21 Page 12 of 74 PageID# 9923




  sufficient to confirm or deny the remaining allegations in Paragraph 80 of the Complaint and

  therefore deny the same.

         81.        Defendants lack knowledge or information sufficient to confirm or deny the

  allegations in Paragraph 81 of the Complaint and therefore deny the same.

         82.        Defendants deny any allegations to the extent Plaintiffs imply Defendants were

  engaged in a racketeering or kickback scheme. Defendants lack knowledge or information

  sufficient to confirm or deny the remaining allegations in Paragraph 82 of the Complaint and

  therefore deny the same.

         83.        Defendants admit that Northstar, through its joint venture with IPI, and with the

  assistance and knowledge of Amazon, purchased and developed certain properties which were

  subsequently leased to Amazon. Defendants deny any allegations to the extent Plaintiffs imply

  Defendants were involved in a racketeering or kickback scheme. Defendants lack knowledge or

  information sufficient to confirm or deny the remaining allegations in Paragraph 83 of the

  Complaint and therefore deny the same.

         84.        Defendants admit only that each property was subject to contracts and budgets.

  Defendants deny any allegations to the extent Plaintiffs imply Defendants engaged in a

  racketeering or kickback scheme. Defendants lack knowledge or information sufficient to confirm

  or deny the remaining allegations in Paragraph 84 of the Complaint and therefore deny the same.

         85.        Defendants admit only that the purchase of parcels of land, construction of

  buildings, and leasing of property to Amazon involved many parties. Defendants deny the

  remaining allegations in Paragraph 85 of the Complaint.

         86.        Defendants deny any allegations to the extent Plaintiffs imply Defendants were

  engaged in a racketeering or kickback scheme. Defendants lack knowledge or information




                                                  11
Case 1:20-cv-00484-LO-TCB Document 280 Filed 04/19/21 Page 13 of 74 PageID# 9924




  sufficient to confirm or deny the remaining allegations in Paragraph 86 of the Complaint and

  therefore deny the same.

         87.       Denied.

         88.       Defendants lack knowledge or information sufficient to confirm or deny the

  allegations in the first clause of Paragraph 88 of the Complaint and therefore deny the same.

  Defendants deny the remaining allegations in Paragraph 88 of the Complaint.

         89.       Defendants admit that Northstar’s then-COO, Tim Lorman, approached IPI.

  Defendants lack knowledge or information sufficient to confirm or deny the remaining allegations

  in Paragraph 89 of the Complaint and therefore deny the same.

         90.       Defendants deny any allegations to the extent Plaintiffs imply Defendants were

  involved in a racketeering or kickback scheme. Defendants lack knowledge or information

  sufficient to confirm or deny the remaining allegations in Paragraph 90 of the Complaint and

  therefore deny the same.

         91.       Defendants deny any allegations to the extent Plaintiffs imply Defendants were

  involved in a racketeering or kickback scheme. Defendants lack knowledge or information

  sufficient to confirm or deny the remaining allegations in Paragraph 91 of the Complaint and

  therefore deny the same.

         92.       Defendants deny any allegations to the extent Plaintiffs imply Defendants were

  involved in a racketeering or kickback scheme. Defendants lack knowledge or information

  sufficient to confirm or deny the remaining allegations in Paragraph 92 of the Complaint and

  therefore deny the same.

         93.       Defendants deny any allegations to the extent Plaintiffs imply Defendants were

  engaged in a racketeering or kickback scheme. Defendants lack knowledge or information




                                                12
Case 1:20-cv-00484-LO-TCB Document 280 Filed 04/19/21 Page 14 of 74 PageID# 9925




  sufficient to confirm or deny the remaining allegations in Paragraph 93 of the Complaint and

  therefore deny the same.

         94.       Defendants deny any allegations to the extent Plaintiffs imply Defendants were

  engaged in a racketeering or kickback scheme. Defendants lack knowledge or information sufficient

  to confirm or deny the remaining allegations in Paragraph 94 of the Complaint and therefore deny

  the same.

         95.       Defendants deny any allegations to the extent Plaintiffs imply Defendants were

  engaged in a racketeering or kickback scheme. Defendants lack knowledge or information sufficient

  to confirm or deny the remaining allegations in Paragraph 95 of the Complaint and therefore deny

  the same.

         96.       Defendants deny any allegations to the extent Plaintiffs imply Defendants were

  engaged in a racketeering or kickback scheme. Defendants lack knowledge or information

  sufficient to confirm or deny the remaining allegations in Paragraph 96 of the Complaint and

  therefore deny the same.

         97.       Defendants deny any allegations to the extent Plaintiffs imply Defendants were

  engaged in a racketeering or kickback scheme. Defendants lack knowledge or information

  sufficient to confirm or deny the remaining allegations in Paragraph 97 of the Complaint and

  therefore deny the same.

         98.       Defendants deny any allegations to the extent Plaintiffs imply Defendants were

  engaged in a racketeering or kickback scheme. Defendants lack knowledge or information

  sufficient to confirm or deny the remaining allegations in Paragraph 98 of the Complaint and

  therefore deny the same.




                                                 13
Case 1:20-cv-00484-LO-TCB Document 280 Filed 04/19/21 Page 15 of 74 PageID# 9926




         99.        Defendants admit that Mr. Atherton is an attorney barred in Colorado who has

  faced disciplinary action. Mr. Atherton’s disciplinary record speaks for itself, and therefore

  Defendants deny any allegations concerning the same. Defendants lack knowledge or information

  sufficient to confirm or deny the remaining allegations in Paragraph 99 of the Complaint and

  therefore deny the same.

         100.       Defendants deny any allegations to the extent Plaintiffs imply Defendants were

  engaged in a racketeering or kickback scheme. Defendants lack knowledge or information

  sufficient to confirm or deny the remaining allegations in Paragraph 100 of the Complaint and

  therefore deny the same.

         101.       Defendants lack knowledge or information sufficient to confirm or deny the

  allegations in Paragraph 101 of the Complaint and therefore deny the same.

         102.       Defendants lack knowledge or information sufficient to confirm or deny the

  allegations in Paragraph 102 of the Complaint and therefore deny the same.

         103.       Defendants admit that in late 2017 and early 2018 Northstar and IPI, through

  their joint venture entity, were awarded two contracts with Amazon. Defendants admit that in early

  2018, Northstar and Christian Kirschner renegotiated their independent contractor agreement.

  Defendants lack knowledge or information sufficient to confirm or deny the remaining allegations

  in Paragraph 103 of the Complaint and therefore deny the same.

         104.       Defendants lack knowledge or information sufficient to confirm or deny the

  allegations in Paragraph 104 of the Complaint and therefore deny the same.

         105.       Defendants lack knowledge or information sufficient to confirm or deny the

  allegations in Paragraph 105 of the Complaint and therefore deny the same.




                                                 14
Case 1:20-cv-00484-LO-TCB Document 280 Filed 04/19/21 Page 16 of 74 PageID# 9927




         106.       Defendants lack knowledge or information sufficient to confirm or deny the

  allegations in Paragraph 106 of the Compliant and therefore deny the same.

         107.       Defendants deny any allegations to the extent Plaintiffs imply Defendants were

  engaged in a racketeering or kickback scheme. Defendants lack knowledge or information

  sufficient to confirm or deny the remaining allegations in Paragraph 107 of the Complaint and

  therefore deny the same.

         108.       Defendants deny any allegations to the extent Plaintiffs imply Defendants were

  engaged in a racketeering or kickback scheme. Defendants lack knowledge or information

  sufficient to confirm or deny the remaining allegations in Paragraph 108 of the Complaint and

  therefore deny the same.

         C.         Confidential Informant 1 Reports Defendants’ Kickback Scheme

         109.       Defendants admit only that the language quoted in Paragraph 109 of the

  Complaint is contained in Exhibit 2 to the Complaint. Defendants lack knowledge or information

  sufficient to confirm or deny the remaining allegations in Paragraph 109 of the Complaint and

  therefore deny the same.

         110.       Defendants deny any allegations to the extent Plaintiffs imply Defendants were

  engaged in a racketeering or kickback scheme. Defendants lack knowledge or information

  sufficient to confirm or deny the allegations in Paragraph 110 of the Complaint and therefore deny

  the same.

         111.       Defendants deny any allegations to the extent Plaintiffs imply Defendants were

  engaged in a racketeering or kickback scheme. Defendants lack knowledge or information

  sufficient to confirm or deny the remaining allegations in Paragraph 111 of the Complaint and

  therefore deny the same.




                                                 15
Case 1:20-cv-00484-LO-TCB Document 280 Filed 04/19/21 Page 17 of 74 PageID# 9928




         112.      Defendants lack knowledge or information sufficient to confirm or deny

  Informant 1’s allegations and therefore deny the same. Defendants deny the remaining allegations

  in Paragraph 112 of the Complaint.

         113.       Defendants deny Plaintiffs’ characterization of the filings in this action.

  Defendants deny any allegations to the extent Plaintiffs imply Defendants were engaged in a

  racketeering or kickback scheme. Defendants deny any remaining allegations in Paragraph 113 of

  the Complaint.

         114.      Defendants deny Plaintiffs’ characterization of the financial records. Defendants

  deny any allegations to the extent Plaintiffs imply Defendants engaged in a racketeering or

  kickback scheme. Defendants lack knowledge or information sufficient to confirm or deny the

  remaining allegations in Paragraph 114 of the Complaint and therefore deny the same.

         115.      Defendants deny any allegations to the extent Plaintiffs imply Defendants were

  involved in a racketeering or kickback scheme. Defendants lack knowledge or information

  sufficient to confirm or deny the remaining allegations in Paragraph 115 of the Complaint and

  therefore deny the same.

         116.      Defendants deny any allegations to the extent Plaintiffs imply Defendants were

  engaged in a racketeering or kickback scheme. Defendants lack knowledge or information

  sufficient to confirm or deny the remaining allegations in Paragraph 116 of the Complaint and

  therefore deny the same.

         117.      . Defendants deny any allegations to the extent Plaintiffs imply Defendants were

  engaged in a racketeering or kickback scheme. Defendants lack knowledge or information sufficient

  to confirm or deny the remaining allegations in Paragraph 117 of the Complaint and therefore deny

  the same.




                                                 16
Case 1:20-cv-00484-LO-TCB Document 280 Filed 04/19/21 Page 18 of 74 PageID# 9929




         118.      Defendants deny any allegations to the extent Plaintiffs imply Defendants were

  engaged in a racketeering or kickback scheme. Defendants lack knowledge or information

  sufficient to confirm or deny the remaining allegations in Paragraph 118 of the Complaint and

  therefore deny the same.

         119.      Defendants deny any allegations to the extent Plaintiffs imply Defendants were

  engaged in a racketeering or kickback scheme. Defendants lack knowledge or information sufficient

  to confirm or deny the remaining allegations in Paragraph 119 of the Complaint and therefore deny

  the same.

         120.      Defendants lack knowledge or information sufficient to confirm or deny the

  allegations in Paragraph 120 of the Complaint and therefore deny the same.

         121.      Defendants deny any allegations to the extent Plaintiffs imply Defendants were

  engaged in a racketeering or kickback scheme. Defendants lack knowledge or information

  sufficient to confirm or deny the remaining allegations in Paragraph 121 of the Complaint and

  therefore deny the same.

         D.        The TM Defendants’ Pay-To-Play Scheme Furthered the Unlawful RICO
                   Enterprise

         122.      Defendants deny any allegations to the extent Plaintiffs imply Defendants were

  engaged in a racketeering or kickback scheme. Defendants lack knowledge or information

  sufficient to confirm or deny the remaining allegations in Paragraph 122 of the Complaint and

  therefore deny the same.

         123.      Defendants lack knowledge or information sufficient to confirm or deny the

  allegations in Paragraph 123 of the Complaint and therefore deny the same.

         124.      Defendants lack knowledge or information sufficient to confirm or deny the

  allegations in Paragraph 124 of the Complaint and therefore deny the same.



                                                 17
Case 1:20-cv-00484-LO-TCB Document 280 Filed 04/19/21 Page 19 of 74 PageID# 9930




         125.      Defendants lack knowledge or information sufficient to confirm or deny the

  allegations in Paragraph 125 of the Complaint and therefore deny the same.

         126.      Defendants lack knowledge or information sufficient to confirm or deny the

  allegations in Paragraph 126 of the Complaint and therefore deny the same.

         127.      Defendants deny any allegations to the extent Plaintiffs imply Defendants were

  engaged in a racketeering or kickback scheme. Defendants lack knowledge or information

  sufficient to confirm or deny the remaining allegations in Paragraph 127 of the Complaint and

  therefore deny the same.

         128.      Defendants deny any allegations to the extent Plaintiffs imply Defendants were

  engaged in a racketeering or kickback scheme. Defendants lack knowledge or information

  sufficient to confirm or deny the remaining allegations in Paragraph 128 of the Complaint and

  therefore deny the same.

         129.      Defendants deny any allegations to the extent Plaintiffs imply Defendants

  engaged in a racketeering or kickback scheme. Defendants lack knowledge or information sufficient

  to confirm or deny the remaining allegations in Paragraph 129 of the Complaint and therefore deny

  the same.

         130.      Denied.

         131.      Defendants admit only that the language quoted in Paragraph 131 of the

  Complaint is contained in Exhibit 18 to the Complaint. Defendants deny the remaining allegations

  in Paragraph 131 of the Complaint.

         132.      Defendants lack knowledge or information sufficient to confirm or deny the

  allegations in Paragraph 132 of the Complaint and therefore deny the same.




                                                 18
Case 1:20-cv-00484-LO-TCB Document 280 Filed 04/19/21 Page 20 of 74 PageID# 9931




         133.      Defendants lack knowledge or information sufficient to confirm or deny the

  allegations in Paragraph 133 of the Complaint and therefore deny the same.

         134.      Defendants lack knowledge or information sufficient to confirm or deny the

  allegations in Paragraph 134 of the Complaint and therefore deny the same.

         135.      Defendants deny Plaintiffs’ characterization of the Code of Conduct, Spending

  and Transaction Policy, and CNIAA Agreements. Defendants deny any remaining allegations in

  Paragraph 135 of the Complaint.

         136.      Defendants admit only that the language quoted in Paragraph 136 of the

  Complaint is contained in Exhibit 55 to the Complaint. Defendants lack knowledge or information

  sufficient to confirm or deny the remaining allegations in Paragraph 136 of the Complaint and

  therefore deny the same.

         137.      Defendants admit only that the language quoted in Paragraph 137 of the

  Complaint is contained in Exhibit 55 to the Complaint. Defendants deny the remaining allegations

  in Paragraph 137 of the Complaint.

         138.      Defendants deny any allegations to the extent Plaintiffs imply Defendants were

  engaged in a racketeering or kickback scheme. Defendants lack knowledge or information

  sufficient to confirm or deny the remaining allegations in Paragraph 138 of the Complaint and

  therefore deny the same.

         139.      Defendants deny any allegations to the extent Plaintiffs imply Defendants were

  engaged in a racketeering or kickback scheme. Defendants lack knowledge or information

  sufficient to confirm or deny the remaining allegations in Paragraph 139 of the Complaint and

  therefore deny the same.




                                                19
Case 1:20-cv-00484-LO-TCB Document 280 Filed 04/19/21 Page 21 of 74 PageID# 9932




         140.      Defendants deny Plaintiffs’ characterization of the CNIAA Agreements.

  Defendants deny any remaining allegations in Paragraph 140 of the Complaint.

         141.      Defendants admit only that the language quoted in Paragraph 141 of the

  Complaint is contained in Exhibit 56 to the Complaint. Defendants deny any remaining allegations

  in Paragraph 141 of the Complaint.

         142.      Defendants admit only that the language quoted in Paragraph 142 of the

  Complaint is contained in Exhibit 57 to the Complaint. Defendants deny any remaining allegations

  in Paragraph 142 of the Complaint.

         143.      Defendants admit only that the language quoted in Paragraph 143 of the

  Complaint is contained in Exhibits 56 and 57 to the Complaint. Defendants deny any remaining

  allegations in Paragraph 143 of the Complaint.

         144.      Defendants admit only that the CNIAA Agreements contain provisions

  concerning “Confidential Information.” Defendants deny any remaining allegations in Paragraph

  144 of the Complaint.

         145.      Defendants admit only that the language quoted in Paragraph 145 of the

  Complaint is contained in Exhibit 56 to the Complaint. Defendants deny any remaining allegations

  in Paragraph 145 of the Complaint.

         146.      Defendants admit only that the language quoted in Paragraph 146 of the

  Complaint is contained in Exhibits 56 and 57 to the Complaint. Defendants deny any remaining

  allegations in Paragraph 146 of the Complaint.

         147.      Defendants admit only that the language quoted in Paragraph 147 of the

  Complaint is contained in Exhibit 57 to the Complaint. Defendants deny any remaining allegations

  in Paragraph 147 of the Complaint.




                                                   20
Case 1:20-cv-00484-LO-TCB Document 280 Filed 04/19/21 Page 22 of 74 PageID# 9933




         148.      Defendants admit only that Carleton Nelson’s and Casey Kirschner’s CNIAA

  Agreements contain non-competition provisions. Defendants deny any remaining allegations in

  Paragraph 148 of the Complaint.

         149.      Defendants admit only that the language quoted in Paragraph 149 of the

  Complaint is contained in Exhibits 56 and 57 to the Complaint. Defendants deny any remaining

  allegations in Paragraph 149 of the Complaint.

         150.      Defendants deny any allegations to the extent Plaintiffs imply Defendants were

  engaged in a racketeering or kickback scheme. Defendants deny Plaintiffs’ characterization of the

  CNIAA Agreements. Defendants deny the remaining allegations in Paragraph 150 of the

  Complaint.

         151.      Defendants deny any allegations to the extent Plaintiffs imply Defendants were

  engaged in a racketeering or kickback scheme. Defendants deny Plaintiffs’ characterization of the

  Spending and Transaction Policy and CNIAA Agreements. Defendants deny any remaining

  allegations in Paragraph 151 of the Complaint.

         152.      Defendants admit only that the language quoted in Paragraph 152 of the

  Complaint is contained in Exhibit 57 to the Complaint. Defendants deny any remaining allegations

  in Paragraph 152 of the Complaint.

         153.      Defendants admit only that the language quoted in Paragraph 153 of the

  Complaint is contained in Exhibit 56 to the Complaint. Defendants deny any remaining allegations

  in Paragraph 153 of the Complaint.

         154.      Defendants lack knowledge or information sufficient to confirm or deny the

  allegations in Paragraph 154 of the Complaint and therefore deny the same.




                                                   21
Case 1:20-cv-00484-LO-TCB Document 280 Filed 04/19/21 Page 23 of 74 PageID# 9934




         155.      Defendants deny any allegations to the extent Plaintiffs imply Defendants were

  engaged in a racketeering or kickback scheme. Defendants lack knowledge or information

  sufficient to confirm or deny the remaining allegations in Paragraph 155 of the Complaint and

  therefore deny the same.

         156.      Defendants deny any allegations to the extent Plaintiffs imply Defendants were

  engaged in a racketeering or kickback scheme. Defendants lack knowledge or information

  sufficient to confirm or deny the remaining allegations in Paragraph 156 of the Complaint and

  therefore deny the same.

         157.      Defendants admit only that the language quoted in Paragraph 157 of the

  Complaint is contained in Exhibits 56 and 57 to the Complaint, respectively. Defendants deny any

  allegations to the extent Plaintiffs imply Defendants were engaged in a racketeering or kickback

  scheme. Defendants lack knowledge or information sufficient to confirm or deny the remaining

  allegations in Paragraph 157 of the Complaint and therefore deny the same.

         158.      Defendants deny any allegations to the extent Plaintiffs imply Defendants were

  engaged in a racketeering or kickback scheme. Defendants lack knowledge or information sufficient

  to confirm or deny the remaining allegations in Paragraph 158 of the Complaint and therefore deny

  the same.

         159.      Defendants deny any allegations to the extent Plaintiffs imply Defendants were

  engaged in a racketeering or kickback scheme. Defendants lack knowledge or information

  sufficient to confirm or deny the remaining allegations in Paragraph 159 of the Complaint and

  therefore deny the same.




                                                 22
Case 1:20-cv-00484-LO-TCB Document 280 Filed 04/19/21 Page 24 of 74 PageID# 9935




         160.         Defendants deny any allegations to the extent Plaintiffs imply Defendants were

  engaged in a racketeering or kickback scheme. Defendants deny the remaining allegations in

  Paragraph 160 of the Complaint.

         161.         Defendants deny any allegations to the extent Plaintiffs imply Defendants were

  engaged in a racketeering or kickback scheme. Defendants lack knowledge or information sufficient

  to confirm or deny the remaining allegations in Paragraph 161 of the Complaint and therefore deny

  the same.

  III.   THE LEASE TRANSACTION CONDUCT

         162.         Denied.

         A.           The TM Defendants Solicit Rigged Northstar Bids for Virginia Leases

         163.         Defendants admit only that Northstar served as a primary developer-landlord for

  several properties at issue in this suit. Defendants deny the remaining allegations in Paragraph 163

  of the Complaint.

         164.         Defendants admit only that Mr. Watson knew Casey Kirschner through his

  friendship with Christian Kirschner and had met Casey Kirschner several times. Defendants deny

  the remaining allegations in Paragraph 164 of the Complaint.

         165.         Defendants deny the allegations in Paragraph 165 of the Complaint.

         166.         Defendants admit only that Mr. Watson communicated with each of the TM

  Defendants through text exchanges and met with Casey Kirschner a few times. Defendants deny

  the remaining allegations in Paragraph 166 of the Complaint.

         167.         Admit only that Carleton Nelson and Casey Kirschner went on a fishing trip to

  the Florida Everglades and that Casey Kirschner also went on a hunting trip to New Zealand.

  Defendants deny any remaining allegations in Paragraph 167 of the Complaint.




                                                   23
Case 1:20-cv-00484-LO-TCB Document 280 Filed 04/19/21 Page 25 of 74 PageID# 9936




         168.       Defendants admit only that Christian Kirschner and Casey Kirschner attended

  Mr. Watson’s wedding on September 28, 2019. Defendants deny the remaining allegations in

  Paragraph 168 of the Complaint.

         169.       Defendants admit only that from February 2018 through January 2020, Amazon

  executed leases for commercial facilities with NSIPI Data Center Venture, LLC -affiliated entities,

  Dulles NCP, LLC, Quail Ridge NCP, LLC, Manassas NCP, LLC, and Dulles NCP II, LLC.

  Defendants deny the remaining allegations in Paragraph 169 of the Complaint.

         170.       Admitted.

         171.       Defendants admit only that IPI NSIPI Data Center Holdings, LLC was formed

  by IPI, a real estate investor, and that IPI is not named as a defendant in this suit. Defendants deny

  any allegations to the extent Plaintiffs imply Defendants were engaged in a racketeering or

  kickback scheme. Defendants lack knowledge or information sufficient to confirm or deny the

  remaining allegations in Paragraph 171 of the Complaint and therefore deny the same.

         172.       Defendants deny any allegations to the extent Plaintiffs imply Defendants were

  engaged in a racketeering or kickback scheme or mismanagement. Defendants lack knowledge or

  information sufficient to confirm or deny the remaining allegations in Paragraph 172 of the

  Complaint and therefore deny the same.

         173.       Denied.

         174.       Denied.

         175.       Defendants admit only that Northstar representatives met with Amazon

  representatives concerning development opportunities in or around mid-2017. Defendants deny

  the remaining allegations in Paragraph 175 of the Complaint.




                                                   24
Case 1:20-cv-00484-LO-TCB Document 280 Filed 04/19/21 Page 26 of 74 PageID# 9937




         176.       Defendants admit only that representatives of Northstar met with representatives

  of Amazon concerning development opportunities on or around August 24, 2017. Immediately

  following the presentation, the parties went to a business dinner. Defendants deny the remaining

  allegations in Paragraph 176 of the Complaint.

         177.       Defendants admit only that the language quoted in Paragraph 177 of the

  Complaint is contained in Exhibit 19 to the Complaint. Defendants deny any remaining allegations

  in Paragraph 177 of the Complaint.

         178.       Defendants admit only that the email records speak for themselves. Defendants

  deny any remaining allegations in Paragraph 178 of the Complaint.

         179.       Denied.

         180.       Admit only that Northstar had no prior business history with Plaintiffs.

  Defendants deny the remaining allegations in Paragraph 180 of the Complaint.

         181.       Admit on or around September 20, 2017, Northstar responded to Plaintiffs’ RFP.

  Defendants deny any allegations to the extent Plaintiffs imply Defendants engaged in a

  racketeering or kickback scheme. Defendants lack knowledge or information sufficient to confirm

  or deny the remaining allegations in Paragraph 181 of the Complaint and therefore deny the same.

         182.       Defendants admit only that the language quoted in Paragraph 182 of the Complaint

  is contained in Exhibit 23 to the Complaint. Defendants deny any remaining allegations in Paragraph

  182 of the Complaint.

         183.       Defendants admit only that Northstar’s response to Plaintiffs’ RFP speaks for

  itself, and therefore deny any allegations concerning the same. Defendants deny any remaining

  allegations in Paragraph 183 of the Complaint.




                                                   25
Case 1:20-cv-00484-LO-TCB Document 280 Filed 04/19/21 Page 27 of 74 PageID# 9938




         184.      Defendants admit only that the ROFO/ROFR Purchase Agreements and

  Northstar’s response to Plaintiffs’ RFP speak for themselves, and therefore deny any allegations

  concerning the same. Defendants deny any remaining allegations in Paragraph 184 of the

  Complaint.

         185.      Defendants admit only that the language quoted in Paragraph 185 of the

  Complaint is contained in Exhibit 24 to the Complaint. Defendants deny Plaintiffs’

  characterization of the Preliminary Injunction record. Defendants deny any remaining allegations

  in Paragraph 185 of the Complaint.

         186.      Defendants deny Plaintiffs’ characterization of Exhibit 23. Defendants deny any

  remaining allegations in Paragraph 186 of the Complaint.

         187.      Defendants deny any allegations to the extent Plaintiffs imply Defendant

  engaged in a racketeering or kickback scheme or misconduct. Defendants admit the remaining

  allegations in Paragraph 187 of the Complaint.

         B.        The TM Defendants Secure Approval of the Rigged Northstar Bids

         188.      Defendants deny any allegations to the extent Plaintiffs imply Defendants were

  engaged in a racketeering or kickback scheme. Defendants lack knowledge or information

  sufficient to confirm or deny the remaining allegations in Paragraph 188 of the Complaint and

  therefore deny the same.

         189.      Defendants deny any allegations to the extent Plaintiffs imply Defendants were

  engaged in a racketeering or kickback scheme. Defendants lack knowledge or information

  sufficient to confirm or deny the remaining allegations in Paragraph 189 of the Complaint and

  therefore deny the same.




                                                   26
Case 1:20-cv-00484-LO-TCB Document 280 Filed 04/19/21 Page 28 of 74 PageID# 9939




         190.      Defendants deny any allegations to the extent Plaintiffs imply Defendants were

  engaged in a racketeering or kickback scheme. Defendants lack knowledge or information

  sufficient to confirm or deny the remaining allegations in Paragraph 190 of the Complaint and

  therefore deny the same.

         191.      Defendants deny Plaintiffs’ characterization of the Independent Contractor

  Agreement and Exhibit 23 to the Complaint. Defendants deny any allegations to the extent

  Plaintiffs imply Defendants were engaged in a racketeering or kickback scheme. Defendants lack

  knowledge or information sufficient to confirm or deny the remaining allegations in Paragraph

  191 of the Complaint and therefore deny the same.

         192.      Defendants are unable to admit or deny this allegation as Plaintiff’s use of the

  term “[t]hese and other misrepresentations and omissions” is vague and ambiguous. Defendants

  deny the remaining allegations in Paragraph 192 of the Complaint.

         193.      Denied.

         194.      Defendants admit only that the language quoted in Paragraph 194 of the

  Complaint is contained in Exhibit 24 to the Complaint. Defendants deny any remaining allegations

  in Paragraph 194 of the Complaint.

         195.      Defendants admit only that the language quoted in Paragraph 195 of the

  Complaint is contained in Exhibit 24 to the Complaint. Defendants deny the remaining allegations

  in Paragraph 195 of the Complaint.

         196.      Defendants admit only that the language quoted in Paragraph 196 of the

  Complaint is contained in Exhibit 24 to the Complaint. Defendants deny the remaining allegations

  in Paragraph 196 of the Complaint.




                                                27
Case 1:20-cv-00484-LO-TCB Document 280 Filed 04/19/21 Page 29 of 74 PageID# 9940




         197.         Defendants deny Plaintiffs’ characterization of Exhibits 6 and 10 to the

  Complaint. Defendants deny the remaining allegations in Paragraph 197 of the Complaint.

         198.         Defendants admit only that the language quoted in Paragraph 198 of the

  Complaint is contained in Exhibit 24 to the Complaint. Defendants deny the remaining allegations

  in Paragraph 198 of the Complaint.

         199.         Defendants admit only that the leases speak for themselves, and therefore deny

  any allegations regarding the same. Defendants deny the remaining allegations in Paragraph 199

  of the Complaint.

         200.         Defendants admit only that the language quoted in Paragraph 200 of the

  Complaint is contained in Exhibit 24 to the Complaint and that Northstar did not provide Amazon

  with a copy of a separate agreement. Defendants deny the remaining allegations in Paragraph 200

  of the Complaint.

         201.         Defendants admit only that the language quoted in Paragraph 201 of the

  Complaint is contained in Exhibits 65 and 66 to the Complaint. Defendants deny any remaining

  allegations in Paragraph 201 of the Complaint.

         202.         Defendants admit only that the language quoted in Paragraph 202 of the

  Complaint is contained in Exhibit 65 to the Complaint. Defendants deny the remaining allegations

  in Paragraph 202 of the Complaint.

         203.         Defendants admit only that the language quoted in Paragraph 203 of the

  Complaint is contained in Exhibit 65 to the Complaint. Defendants deny the remaining allegations

  in Paragraph 203 of the Complaint.




                                                   28
Case 1:20-cv-00484-LO-TCB Document 280 Filed 04/19/21 Page 30 of 74 PageID# 9941




         204.       Defendants deny Plaintiffs’ characterization of the ROFO/ROFR Agreements

  and Lease Agreements. Defendants deny the remaining allegations in Paragraph 204 of the

  Complaint.

         205.       Defendants admit only that Exhibit 24 to the Complaint contains certain

  prohibitions. Defendants deny the remaining allegations in Paragraph 205 of the Complaint.

         206.       Defendants admit only that the language quoted in Paragraph 206 of the

  Complaint is contained in Exhibit 24 to the Complaint. Defendants deny any remaining allegations

  in Paragraph 206 of the Complaint.

         207.       Defendants admit only that the language quoted in paragraph 207 of the Complaint

  is contained in Exhibit 24 to the Complaint. Defendants deny any remaining allegations in Paragraph

  207 of the Complaint.

         208.       Defendants admit only that the language quoted in Paragraph 208 of the Complaint

  is contained in Exhibit 65 to the Complaint. Defendants deny the remaining allegations in Paragraph

  208 of the Complaint.

         209.       Denied.

         210.       Denied.

         211.       Denied.

         212.       Defendants deny Plaintiffs’ characterization of the Independent Contractor

  Agreement. Defendants deny any allegations to the extent Plaintiffs imply Defendants were

  engaged in a racketeering or kickback scheme. Defendants lack knowledge or information

  sufficient to confirm or deny the remaining allegations in Paragraph 212 of the Complaint and

  therefore deny the same.

         213.       Denied.




                                                  29
Case 1:20-cv-00484-LO-TCB Document 280 Filed 04/19/21 Page 31 of 74 PageID# 9942




         214.      Defendants deny any allegations to the extent Plaintiffs imply Defendants were

  engaged in a racketeering or kickback scheme. Defendants lack knowledge or information

  sufficient to confirm or deny the remaining allegations in Paragraph 214 of the Complaint and

  therefore deny the same.

         215.      Denied.

         216.      Defendants deny any allegations to the extent Plaintiffs imply Defendants were

  engaged in a racketeering or kickback scheme. Defendants lack knowledge or information

  sufficient to confirm or deny the remaining allegations in Paragraph 216 of the Complaint and

  therefore deny the same.

         217.      Defendants lack knowledge or information sufficient to confirm or deny the

  allegations in Paragraph 217 of the Complaint and therefore deny the same.

         218.      Defendants lack knowledge or information sufficient to confirm or deny the

  allegations in Paragraph 218 of the Complaint and therefore deny the same.

         219.      Defendants deny any allegations to the extent Plaintiffs imply Defendants were

  engaged in a racketeering or kickback scheme. Defendants lack knowledge or information

  sufficient to confirm or deny the remaining allegations in Paragraph 219 of the Complaint and

  therefore deny the same.

         220.      Denied.

         221.      Denied.

         222.      Denied.

         C.        The Northstar and TM Defendants Conspire on Lease Execution

         223.      Denied.

         224.      Denied.




                                                30
Case 1:20-cv-00484-LO-TCB Document 280 Filed 04/19/21 Page 32 of 74 PageID# 9943




          225.       Admit only that Northstar approached IPI as its equity partner for the Amazon

  deals. Northstar lacks knowledge or information sufficient to confirm or deny the remaining

  allegations in Paragraph 225 of the Complaint and therefore deny the same.

          226.       Admitted.

          227.       Defendants admit that IPI, through its subsidiaries, wrongfully terminated

  Northstar’s interest in NSIPI Data Center Venture, LLC, and purports to wholly own Dulles NCP,

  LLC, Quail Ridge NCP, LLC, Dulles II NCP, LLC, and Manassas NCP, LLC, which hold the

  executed leases with Amazon for the shell facilities developed and located on the Virginia real

  property sites at issue in this case.

          228.       Defendants deny any allegations to the extent Plaintiffs imply Defendants were

  engaged in a racketeering or kickback scheme. Defendants admit only that Northstar reached out to

  IPI to be its partner in the Amazon deals. Defendants deny the remaining allegations in Paragraph

  228 of the Complaint.

          229.       Denied.

          230.       Defendants admit that Sterling NCP FF, LLC, Quail Ridge NCP, LLC, Dulles

  NCP, LLC, Manassas NCP FF, LLC and Manassas NCP, LLC were created by Northstar and IPI

  with the knowledge of Plaintiffs to execute the data center deals with Amazon. Defendants admit

  Northstar Commercial Partners Management, LLC and certain related entities acted as the manager

  for these deals before they were terminated by IPI. Defendants deny the remaining allegations in

  Paragraph 230 of the Complaint and therefore deny the same.

          231.       Defendants admit only that Sterling NCP FF, LLC and Manassas FF, LLC

  owned equity in Dulles NCP LLC, Quail Ridge NP, LLC, Manassas NCP LLC and Dulles NCP

  II, LLC. Defendants further admit that IPI purported to terminate the above entities from the JV




                                                  31
Case 1:20-cv-00484-LO-TCB Document 280 Filed 04/19/21 Page 33 of 74 PageID# 9944




  contracts and contend that such terminations were wrongful. Defendants deny the remaining

  allegations in Paragraph 231 of the Complaint.

         232.       Defendants admit that the joint venture between Northstar and IPI created Dulles

  NCP LLC, Quail Ridge NP, LLC, Manassas NCP LLC and Dulles NCP II, LLC, all of which

  Northstar managed on behalf of the landlord for the leased sites. Defendants admit NSIPI

  Administrative Manager, LLC served as manager. Defendants deny the accuracy of the chart and

  all remaining allegations in Paragraph 232 of the Complaint.

         233.       Admitted.

         234.       Defendants admit Northstar and IPI and their affiliated entities executed certain

  leases. Defendants deny any allegations to the extent Plaintiffs imply Defendants engaged in a

  racketeering or kickback scheme. Defendants deny the remaining allegations in Paragraph 234 of

  the Complaint and therefore deny the same.

         235.       Defendants deny any allegations to the extent Plaintiffs imply Defendants were

  engaged in a racketeering kickback scheme. Defendants lack knowledge or information sufficient

  to confirm or deny the remaining allegations in Paragraph 235 of the Complaint and therefore deny

  the same.

         236.       Defendants admit only that the language quoted in Paragraph 236 of the

  Complaint is contained in the ROFO/ROFR Agreement, Northstar and IPI created and managed the

  landlord entities, and Brian Watson, on behalf of Northstar and Northstar-related entities, signed

  the ROFO/ROFR Agreements and the Deeds of Lease. Defendants deny the remaining allegations

  in Paragraph 236 of the Complaint.

         237.       Denied.




                                                   32
Case 1:20-cv-00484-LO-TCB Document 280 Filed 04/19/21 Page 34 of 74 PageID# 9945




         238.       Defendants deny Plaintiffs’ characterization of the payments between Northstar

  and Villanova Trust. Defendants admit only that Villanova Trust received certain payments

  pursuant to its independent contractor agreement with Northstar and that records of those payments

  speak for themselves. Defendants deny the remaining allegations in Paragraph 238 of the

  Complaint.

         239.       Defendants deny any allegations to the extent Plaintiffs imply Defendants were

  engaged in a racketeering or kickback scheme. Defendants lack knowledge or information

  sufficient to confirm or deny the remaining allegations in Paragraph 239 of the Complaint and

  therefore deny the same.

         D.         2020 Corroboration of the RICO Enterprise from Northstar COO
                    Timothy Lorman and IPI Vice President Luke Gilpin

         240.       Defendants deny any allegations to the extent Plaintiffs imply Defendants were

  engaged in a racketeering or kickback scheme. Defendants lack knowledge or information

  sufficient to confirm or deny the remaining allegations in Paragraph 240 of the Complaint and

  therefore deny the same.

         241.       Defendants lack knowledge or information sufficient to confirm or deny the

  allegations in Paragraph 241 of the Complaint and therefore deny the same.

         242.       Admitted.

         243.       Defendants lack knowledge or information sufficient to confirm or deny the

  allegations in Paragraph 243 of the Complaint and therefore deny the same.

         244.       Defendants lack knowledge or information sufficient to confirm or deny the

  allegations in Paragraph 244 of the Complaint and therefore deny the same.

         245.       Defendants deny any allegations to the extent Plaintiffs imply Defendants were

  engaged in a racketeering or kickback scheme, violated the leases, or violated the law. Defendants


                                                 33
Case 1:20-cv-00484-LO-TCB Document 280 Filed 04/19/21 Page 35 of 74 PageID# 9946




  lack knowledge or information sufficient to confirm or deny the remaining allegations in Paragraph

  245 of the Complaint and therefore deny the same.

         246.       Defendants deny any allegations to the extent Plaintiffs imply Defendants were

  engaged in a racketeering or kickback scheme. Defendants lack knowledge or information

  sufficient to confirm or deny the remaining allegations in Paragraph 246 of the Complaint and

  therefore deny the same.

         247.       Defendants deny any allegations to the extent Plaintiffs imply Defendants were

  engaged in a racketeering or kickback scheme. Defendants lack knowledge or information

  sufficient to confirm or deny the remaining allegations in Paragraph 247 of the Complaint and

  therefore deny the same.

         248.       Defendants deny the independent contractor agreement between Northstar and

  Villanova Trust was a “kickback agreement”. Defendants lack knowledge or information sufficient

  to confirm or deny the remaining allegations in Paragraph 248 of the Complaint and therefore deny

  the same.

         249.       Defendants admit that the wire receipts speak for themselves, and therefore deny

  any allegations concerning the same. Defendants further admit that any such payments were made

  pursuant to the independent contractor agreement between Northstar and Villanova Trust.

  Defendants deny any remaining allegations in Paragraph 249 of the Complaint and therefore deny

  the same.

         250.       Defendants admit only that the language quoted in Paragraph 250 of the

  Complaint is contained in Exhibits 14 and/or 30 to the Complaint. Defendants deny the remaining

  allegations in Paragraph 250 of the Complaint.

         251.       Admitted.




                                                   34
Case 1:20-cv-00484-LO-TCB Document 280 Filed 04/19/21 Page 36 of 74 PageID# 9947




         252.      Admitted.

         253.      Defendants admit only that the spreadsheet speaks for itself, and therefore deny

  any allegations concerning the same. Defendants lack knowledge or information sufficient to

  confirm or deny the remaining allegations in Paragraph 253 of the Complaint and therefore deny

  the same.

         254.      Defendants admit only that Exhibit 7 purports to show Northstar owed Villanova

  Trust a $250,000 leasing fee associated with the Dulles property. Defendants deny the remaining

  allegations in Paragraph 254 of the Complaint.

         255.      Defendants admit only that Exhibit 7 purports to show Northstar owed Villanova

  Trust a $225,642.60 development fee associated with the Dulles property. Defendants deny the

  remaining allegations in Paragraph 255 of the Complaint.

         256.      Defendants admit only that Exhibit 7 purports to show Northstar owed Villanova

  Trust a $760,210.50 leasing fee associated with the Quail Ridge property. Defendants deny the

  remaining allegations in Paragraph 256 of the Complaint.

         257.      Defendants admit only that Exhibit 7 purports to show Northstar owed Villanova

  Trust a $211,761.40 development fee associated with the Quail Ridge property. Defendants deny

  the remaining allegations in Paragraph 257 of the Complaint.

         258.      Defendants deny any allegations to the extent Plaintiffs imply Defendants were

  engaged in a racketeering or kickback scheme. Defendants admit only that the audio recordings

  speak for themselves, and therefore deny any allegations concerning the same. Defendants lack

  knowledge or information sufficient to confirm or deny the remaining allegations in Paragraph

  258 of the Complaint and therefore deny the same.




                                                   35
Case 1:20-cv-00484-LO-TCB Document 280 Filed 04/19/21 Page 37 of 74 PageID# 9948




         259.      Defendants admit only that the recordings speak for themselves, and therefore

  deny any allegations concerning the same. Defendants deny the remaining allegations in Paragraph

  259 of the Complaint.

         260.      Defendants deny any allegations to the extent Plaintiffs imply Defendants were

  engaged in a racketeering or kickback scheme. Defendants lack knowledge or information sufficient

  to confirm or deny the remaining allegations in Paragraph 260 of the Complaint and therefore deny

  the same.

         261.      Defendants lack knowledge or information sufficient to confirm or deny the

  allegations in Paragraph 261 of the Complaint and therefore deny the same.

         262.      Defendants deny any allegations to the extent Plaintiffs imply Defendants

  engaged in a racketeering or kickback scheme or mismanagement. Defendants lack knowledge or

  information sufficient to confirm or deny the remaining allegations in Paragraph 262 of the

  Complaint and therefore deny the same.

         263.      Denied.

         264.      Defendants lack knowledge or information sufficient to confirm or deny the

  allegations in Paragraph 264 of the Complaint and therefore deny the same.

         265.      Denied.

         266.      Defendants admit only that the documents speak for themselves. Defendants

  deny the remaining allegations in Paragraph 266 of the Complaint.

         267.      Defendants deny any allegations to the extent Plaintiffs imply Defendants

  were engaged in mismanagement. Defendants lack knowledge or information sufficient to

  confirm or deny the remaining allegations in Paragraph 267 of the Complaint and therefore

  deny the same.




                                                 36
Case 1:20-cv-00484-LO-TCB Document 280 Filed 04/19/21 Page 38 of 74 PageID# 9949




         268.      Denied.

         269.      Denied.

         270.      Denied.

         271.      Denied.

         E.        Northstar’s April 2, 2020 Termination from the Lease Transaction

         272.      Denied.

         273.      Defendants lack knowledge or information sufficient to confirm or deny the

  allegations in Paragraph 273 of the Complaint and therefore deny the same.

         274.      Defendants lack knowledge or information sufficient to confirm or deny the

  allegations in Paragraph 274 of the Complaint and therefore deny the same.

         275.      Defendants admit only that the language quoted in Paragraph 275 of the

  Complaint is contained in the 2020 Lease Continuity Agreement. Defendants lack knowledge or

  information sufficient to confirm or deny the remaining allegations in Paragraph 275 of the

  Complaint and therefore deny the same.

         276.      Defendants admit only that IPI wrongfully terminated Northstar from the joint

  venture and related agreements in April 2020. Defendants deny the remaining allegations in

  Paragraph 276 of the Complaint.

         277.      Defendants deny Plaintiffs’ characterization of Exhibit 35. Defendants deny any

  allegations to the extent Plaintiffs imply Defendants were engaged in a racketeering or kickback

  scheme. Defendants deny any remaining allegations in Paragraph 277 of the Complaint.

         278.      Defendants deny any allegations to the extent Plaintiffs imply Defendants were

  engaged in a racketeering or kickback scheme. Defendants lack knowledge or information




                                                37
Case 1:20-cv-00484-LO-TCB Document 280 Filed 04/19/21 Page 39 of 74 PageID# 9950




  sufficient to confirm or deny the remaining allegations in Paragraph 278 of the Complaint and

  therefore deny the same.

         279.         Defendants admit only that the termination letters purported to remove

  “Northstar-related persons and entities from the NSIPI Virginia development joint venture and its

  affiliated landlord LLCs.” Defendants deny any allegations to the extent Plaintiffs imply

  Defendants were engaged in a racketeering or kickback scheme. Defendants deny the remaining

  allegations in Paragraph 279 of the Complaint.

         280.         Denied.

         F.           June 2020 Federal Forfeiture Action and May 2020 Forfeiture Notices

         281.         Defendants deny Plaintiffs’ characterization of the forfeiture actions and public

  notices. Defendants deny any allegations to the extent Plaintiffs imply Defendants were engaged

  in a racketeering or kickback scheme. Defendants deny the remaining allegations in Paragraph 281

  of the Complaint.

         282.         Defendants admit only that the language quoted in Paragraph 282 of the

  Complaint is contained in Exhibit 12 to the Complaint. Defendants deny any allegations to the

  extent Plaintiffs imply Defendants were engaged in a racketeering or kickback scheme. Defendants

  deny the remaining allegations in Paragraph 282 of the Complaint.

         283.         Denied.

         284.         Defendants admit only that the language quoted in Paragraph 284 of the

  Complaint is contained in Exhibit 12 to the Complaint. Defendants deny any allegations to the

  extent Plaintiffs imply Defendants were engaged in a racketeering or kickback scheme. Defendants

  deny the remaining allegations in Paragraph 284 of the Complaint.




                                                    38
Case 1:20-cv-00484-LO-TCB Document 280 Filed 04/19/21 Page 40 of 74 PageID# 9951




         285.       Defendants admit only that the language quoted in Paragraph 285 of the

  Complaint is contained in Exhibit 36 to the Complaint. Defendants deny any remaining allegations

  in Paragraph 285 of the Complaint.

         286.       Defendants admit only that the language quoted in Paragraph 286 of the

  Complaint is contained in Exhibit 36 to the Complaint. Defendants deny any remaining allegations

  in Paragraph 286 of the Complaint.

         287.       Defendants admit only that the language quoted in Paragraph 287 of the

  Complaint is contained in Exhibit 36 to the Complaint Defendants deny any remaining allegations

  in Paragraph 287 of the Complaint.

         288.       Defendants admit only that Exhibit 36 purports to show Northstar paid

  $4,641,955.40 to Villanova Trust. Defendants deny any remaining allegations in Paragraph 288 of

  the Complaint.

         289.       Defendants lack knowledge or information sufficient to confirm or deny the

  allegations in Paragraph 289 of the Complaint and therefore deny the same.

         290.       Defendants deny Plaintiffs’ characterization of the payments made by Northstar

  to Villanova Trust. Defendants deny any allegations to the extent Plaintiffs imply Defendants were

  engaged in a racketeering or kickback scheme. Defendants deny the remaining allegations in

  Paragraph 290 of the Complaint.

         291.       Defendants admit that Northstar received certain fees related to the Virginia

  property transactions. Defendants further admit that Northstar made certain payments to Villanova

  Trust pursuant to the Independent Contractor Agreement. Defendants deny Plaintiffs’

  characterization of the payments made by Northstar to Villanova Trust. Defendants deny any




                                                 39
Case 1:20-cv-00484-LO-TCB Document 280 Filed 04/19/21 Page 41 of 74 PageID# 9952




  allegations to the extent Plaintiffs imply Defendants were engaged in a racketeering or kickback

  scheme. Defendants deny the remaining allegations in Paragraph 291 of the Complaint.

         292.       Defendants deny Plaintiffs’ characterization of the public forfeiture notices.

  Defendants deny any allegations to the extent Plaintiffs imply Defendants were engaged in a

  racketeering or kickback scheme. Defendants lack knowledge or information sufficient to confirm

  or deny the remaining allegations in Paragraph 292 of the Complaint and therefore deny the same.

  IV.    THE DIRECT PURCHASE CONDUCT

         293.       Defendants deny any allegations to the extent Plaintiffs imply Defendants were

  engaged in a racketeering or kickback scheme. Defendants lack knowledge or information sufficient

  to confirm or deny Plaintiff’s allegations concerning the direct purchase transactions and therefore

  deny the same. Defendants deny the remaining allegations in Paragraph 293 of the Complaint.

         A.         The White Peaks Transaction

         294.       Defendants lack knowledge or information sufficient to confirm or deny the

  allegations in Paragraph 294 of the Complaint and therefore deny the same.

         295.       Defendants lack knowledge or information sufficient to confirm or deny the

  allegations in Paragraph 295 of the Complaint and therefore deny the same.

         296.       Defendants lack knowledge or information sufficient to confirm or deny the

  allegations in Paragraph 296 of the Complaint and therefore deny the same.

         297.       Defendants lack knowledge or information sufficient to confirm or deny the

  allegations in Paragraph 297 of the Complaint and therefore deny the same.

         298.       Defendants lack knowledge or information sufficient to confirm or deny the

  allegations in Paragraph 298 of the Complaint and therefore deny the same.




                                                  40
Case 1:20-cv-00484-LO-TCB Document 280 Filed 04/19/21 Page 42 of 74 PageID# 9953




         299.      Defendants lack knowledge or information sufficient to confirm or deny the

  allegations in Paragraph 299 of the Complaint and therefore deny the same.

         300.      Defendants lack knowledge or information sufficient to confirm or deny the

  allegations in Paragraph 300 of the Complaint and therefore deny the same.

         301.      Defendants lack knowledge or information sufficient to confirm or deny the

  allegations in Paragraph 301 of the Complaint and therefore deny the same.

         302.      Defendants lack knowledge or information sufficient to confirm or deny the

  allegations in Paragraph 302 of the Complaint and therefore deny the same.

         303.      Admit that Defendants received $5 million pursuant to a settlement agreement

  with Kyle Ramstetter and Will Camenson. Defendants deny any remaining allegations in

  Paragraph 303 of the Complaint.

         304.      Defendants admit that on or around September 27, 2019, Brian Watson

  confronted Kyle Ramstetter and Will Camenson, separately, about their usurpation of a corporate

  opportunity. Defendants deny the remaining allegations in Paragraph 304 of the Complaint.

         305.      Defendants admit only that the audio recording speaks for itself, and therefore

  deny any allegations concerning the same. Defendants deny the remaining allegations in Paragraph

  305 of the Complaint.

         306.      Defendants admit only that the audio recording speaks for itself, and therefore

  deny any allegations concerning the same. Defendants deny Mr. Watson should have reported or

  had an obligation to report the usurpation of a corporate opportunity by Northstar employees to

  Plaintiffs. Defendants deny any remaining allegations in Paragraph 306 of the Complaint.




                                                41
Case 1:20-cv-00484-LO-TCB Document 280 Filed 04/19/21 Page 43 of 74 PageID# 9954




         307.      Defendants admit only that the audio recording speaks for itself, and therefore

  deny any allegations concerning the same. Defendants deny the remaining allegations in Paragraph

  307 of the Complaint.

         308.      Defendants admit only that the audio recording speaks for itself, and therefore

  deny any allegations concerning the same. Defendants deny the remaining allegations in Paragraph

  308 of the Complaint.

         309.       Denied.

         310.      Defendants admit only that the language quoted in Paragraph 310 of the

  Complaint is contained in Exhibit 61 to the Complaint. Defendants deny any remaining allegations

  in Paragraph 310 of the Complaint.

         311.      Defendants deny they should have reported or had an obligation to report the

  usurpation of a corporate opportunity by Northstar employees to Plaintiffs. Defendants deny any

  remaining allegations in Paragraph 311 of the Complaint.

         312.      Defendants admit only that Mr. Watson spoke to Casey Kirschner on

  speakerphone in front of Mr. Lorman. Defendants deny the remaining allegations in Paragraph

  312 of the Complaint.

         313.      Denied.

         B.        Other Land Acquisitions in Northern Virginia

         314.      Defendants lack knowledge or information sufficient to confirm or deny the

  allegations in Paragraph 314 of the Complaint and therefore deny the same.

         315.      Defendants lack knowledge or information sufficient to confirm or deny the

  allegations in Paragraph 315 of the Complaint and therefore deny the same.




                                                42
Case 1:20-cv-00484-LO-TCB Document 280 Filed 04/19/21 Page 44 of 74 PageID# 9955




         316.      Defendants lack knowledge or information sufficient to confirm or deny the

  allegations in Paragraph 316 of the Complaint and therefore deny the same.

         317.      Defendants lack knowledge or information sufficient to confirm or deny the

  allegations in Paragraph 317 of the Complaint and therefore deny the same.

         318.      Defendants admit only that Exhibits 58 and 59 to the Complaint purport to show

  communications with Carleton Nelson concerning the Blueridge property. Defendants lack

  knowledge or information sufficient to confirm or deny the remaining allegations in Paragraph

  318 of the Complaint and therefore deny the same.

         319.      Defendants admit only that Exhibits 58 and 59 to the Complaint purport to show

  Carleton Nelson’s email address is Cheshireventures@outlook.com. Defendants lack knowledge

  or information sufficient to confirm or deny the remaining allegations in Paragraph 319 of the

  Complaint and therefore deny the same.

         320.      Defendants lack knowledge or information sufficient to confirm or deny the

  allegations in Paragraph 320 of the Complaint and therefore deny the same.

         321.      Defendants lack knowledge or information sufficient to confirm or deny the

  allegations in Paragraph 321 of the Complaint and therefore deny the same.

         322.      Defendants lack knowledge or information sufficient to confirm or deny the

  allegations in Paragraph 322 of the Complaint and therefore deny the same.

         323.      Defendants lack knowledge or information sufficient to confirm or deny the

  allegations in Paragraph 323 of the Complaint and therefore deny the same.

         324.      Defendants lack knowledge or information sufficient to confirm or deny the

  allegations in Paragraph 324 of the Complaint and therefore deny the same.




                                                43
Case 1:20-cv-00484-LO-TCB Document 280 Filed 04/19/21 Page 45 of 74 PageID# 9956




         325.       Defendants lack knowledge or information sufficient to confirm or deny the

  allegations in Paragraph 325 of the Complaint and therefore deny the same.

         326.       Defendants lack knowledge or information sufficient to confirm or deny the

  allegations in Paragraph 326 of the Complaint and therefore deny the same.

  V.     THE RICO DEFENDANTS’ ONGOING MISCONDUCT, DAMAGE, AND
         THREATS OF IRREPARABLE HARM

         327.       Denied.

         A.         The Northstar Defendants

         328.       Defendants deny Plaintiffs’ characterization of Exhibit 1 to the Complaint.

  Defendants deny the remaining allegations in Paragraph 328 of the Complaint.

         329.       Defendants admit only that the language quoted in Paragraph 329 of the

  Complaint is contained in Exhibit 1 to the Complaint. Defendants deny the remaining allegations in

  Paragraph 329 of the Complaint.

         330.       Denied.

         331.       Denied.

         332.       Defendants deny Plaintiffs’ characterization of the case record and related

  documents. Defendants deny the remaining allegations in Paragraph 332 of the Complaint.

         333.       Denied.

         334.       Defendants admit only that in or around April 2020 several employees ceased

  working for Northstar. Defendants deny the remaining allegations in Paragraph 334 of the

  Complaint.

         335.       Denied.

         336.       Defendants admit only that on or around June 19, 2020, Northstar sold a

  condominium. Defendants deny any remaining allegations in Paragraph 336 of the Complaint.



                                                 44
Case 1:20-cv-00484-LO-TCB Document 280 Filed 04/19/21 Page 46 of 74 PageID# 9957




         337.      Defendants deny Plaintiffs’ characterization of the docket. Defendants deny the

  remaining allegations in Paragraph 337 of the Complaint.

         338.      Defendants admit only that the documents concerning the sale of the property

  speak for themselves, and therefore deny any allegations concerning the same. Defendants deny

  the remaining allegations in Paragraph 338 of the Complaint.

         339.      Defendants deny Plaintiffs’ characterization of the demand. Defendants deny

  Plaintiffs’ interpretation of the demand. Defendants deny the remaining allegations in Paragraph

  339 of the Complaint.

         340.      Denied.

         B.        The TM Defendants and Defendants AllCore Development LLC, Cheshire
                   Ventures LLC, and Finbrit Holdings LLC

         341.      Defendants deny Plaintiffs’ characterization of the documents in this case.

  Defendants deny any allegations to the extent Plaintiffs imply Defendants were involved in a

  racketeering or kickback scheme. Defendants lack knowledge or information sufficient to confirm

  or deny the remaining allegations in Paragraph 341 of the Complaint and therefore deny the same.

         342.      Defendants deny Plaintiffs’ characterization of the documents in this case and

  the record before this Court. Defendants deny any allegations to the extent Plaintiffs imply

  Defendants were engaged in a racketeering or kickback scheme. Defendants lack knowledge or

  information sufficient to confirm or deny the remaining allegations in Paragraph 342 of the

  Complaint and therefore deny the same.

         343.      Defendants deny any allegations to the extent Plaintiffs imply Defendants were

  engaged in a racketeering or kickback scheme. Defendants lack knowledge or information

  sufficient to confirm or deny the remaining allegations in Paragraph 343 of the Complaint and

  therefore deny the same.



                                                45
Case 1:20-cv-00484-LO-TCB Document 280 Filed 04/19/21 Page 47 of 74 PageID# 9958




         344.       Defendants lack knowledge or information sufficient to confirm or deny the

  remaining allegations in Paragraph 344 of the Complaint and therefore deny the same.

         345.       Defendants admit only that the signature blocks pictured in Paragraph 345 of the

  Complaint are contained in Exhibits 43 and 44 to the Complaint. Defendants lack knowledge or

  information sufficient to confirm or deny the remaining allegations in Paragraph 345 of the

  Complaint and therefore deny the same.

         346.       Defendants admit only that Exhibit 49 purports to show Casey Kirschner

  receiving a property proposal from a Cheshire Ventures email account. Defendants lack knowledge

  or information sufficient to confirm or deny the remaining allegations in Paragraph 346 of the

  Complaint and therefore deny the same.

         347.       Denied.

         348.       Defendants admit only that the language quoted in Paragraph 348 of the Complaint

  is contained in Exhibits 56 and 57 to the Complaint. Defendants lack knowledge or information

  sufficient to confirm or deny the remaining allegations in Paragraph 348 of the Complaint and

  therefore deny the same.

         C.         Villanova Trust

         349.       Denied.

         350.       Defendants admit only that the language quoted in Paragraph 350 of the

  Complaint is contained in Exhibit 45 to the Complaint. Defendants lack knowledge or information

  sufficient to confirm or deny the remaining allegations in Paragraph 350 of the Complaint and

  therefore deny the same.

         351.       Defendants lack knowledge or information sufficient to confirm or deny the

  allegations in Paragraph 351 of the Complaint and therefore deny the same.




                                                 46
Case 1:20-cv-00484-LO-TCB Document 280 Filed 04/19/21 Page 48 of 74 PageID# 9959




         D.         The White Peaks Defendants

         352.       Defendants deny any allegations to the extent Plaintiffs imply Defendants were

  engaged in a racketeering or kickback scheme. Defendants lack knowledge or information

  sufficient to confirm or deny the allegations in Paragraph 352 of the Complaint and therefore deny

  the same.

         353.       Defendants admit only that the language quoted in Paragraph 353 of the

  Complaint is contained in Exhibit 8 to the Complaint. Defendants lack knowledge or

  information sufficient to confirm or deny the remaining allegations in Paragraph 353 of the

  Complaint and therefore deny the same.

         354.       Defendants lack knowledge or information sufficient to confirm or deny the

  allegations in Paragraph 354 of the Complaint and therefore deny the same.

                                               *****

         355.       Denied.

         356.       Denied.

         357.       The allegations in Paragraph 357 are not directed at Defendants and therefore

  no response is required. To the extent a response is required, Defendants deny all allegations

  contained in Paragraph 357 of the Complaint.


                                           COUNT I
                                        RICO Enterprise
                      In Violation of RICO 18 U.S.C. § 1962(a), (b), (c), (d)

         358.       Defendants incorporate their answers to the allegations as set forth in Paragraphs

  1–357 as though fully set forth herein.




                                                  47
Case 1:20-cv-00484-LO-TCB Document 280 Filed 04/19/21 Page 49 of 74 PageID# 9960




         359.      The allegations in Paragraph 359 are not directed at Defendants and therefore

  no response is required. To the extent a response is required, Defendants deny all allegations

  contained in Paragraph 359 of the Complaint.

         360.      Defendants deny any allegation to the extent Plaintiffs imply Defendants were

  engaged in a racketeering or kickback scheme. Defendants admit the remaining allegations in

  Paragraph 360 of the Complaint.

         361.      Denied.

         362.      Denied.

         363.      Denied.

         364.      Denied.

         365.      Denied.

         366.      Denied.

         367.      Denied.

         368.      Denied.

         369.      Denied.

         370.      Denied.


                                Pattern of Racketeering Activity
                Multiple Instances of Wire Fraud in Violation of 18 U.S.C. § 1343

         371.      Denied.

         372.      Denied.

         373.      Defendants admit only that the language quoted in Paragraph 373 of the

  Complaint is contained in statute cited. Defendants deny the remaining allegations in Paragraph

  373 of the Complaint.




                                                 48
Case 1:20-cv-00484-LO-TCB Document 280 Filed 04/19/21 Page 50 of 74 PageID# 9961




         374.       Denied.

         375.       Denied.

         376.       Denied.

         377.       Denied.

         378.       Denied.


                               Pattern of Racketeering Activity
                     Honest Services Fraud in Violation of 18 U.S.C. § 1346

         379.       Denied.

         380.       Defendants admit only that the language quoted in Paragraph 380 of the

  Complaint is contained in the statute cited. Defendants deny the remaining allegations in Paragraph

  380 of the Complaint.

         381.       Defendants admit only that the language quoted in Paragraph 381 of the

  Complaint is contained in the case law cited. Defendants deny the remaining allegations in

  Paragraph 381 of the Complaint.

         382.       Denied.

         383.       Denied.

         384.       Denied.

         385.       Defendants deny any allegations to the extent Plaintiffs imply Defendants were

  engaged in a racketeering or kickback scheme. Defendants lack knowledge or information

  sufficient to confirm or deny the remaining allegations in Paragraph 385 of the Complaint and

  therefore deny the same.

         386.       Defendants deny any allegations to the extent Plaintiffs imply Defendants were

  engaged in a racketeering or kickback scheme. Defendants lack knowledge or information




                                                  49
Case 1:20-cv-00484-LO-TCB Document 280 Filed 04/19/21 Page 51 of 74 PageID# 9962




  sufficient to confirm or deny the remaining allegations in Paragraph 386 of the Complaint and

  therefore deny the same.

         387.       Defendants deny that they owed fiduciary duties to Plaintiffs. Defendants lack

  knowledge or information sufficient to confirm or deny the remaining allegations in Paragraph

  387 of the Complaint and therefore deny the same.

         388.       Defendants deny any allegations to the extent Plaintiffs imply Defendants were

  engaged in a racketeering or kickback scheme. Defendants lack knowledge or information

  sufficient to confirm or deny the remaining allegations in Paragraph 388 of the Complaint and

  therefore deny the same.

         389.       Denied.

         390.       Denied.

         391.       Denied.


                              Pattern of Racketeering Activity
                       Money Laundering in Violation of 18 U.S.C. § 1956

         392.       Defendants admit only that the statute speaks for itself, and therefore deny any

  allegations concerning the same. Defendants deny the remaining allegations in Paragraph 392 of

  the Complaint.

         393.       Defendants admit only that the language quoted in Paragraph 393 of the

  Complaint is contained in the statute cited. Defendants deny the remaining allegations in Paragraph

  393 of the Complaint.

         394.       Defendants admit only that the language quoted in Paragraph 394 of the

  Complaint is contained in the statute cited. Defendants deny the remaining allegations in Paragraph

  394 of the Complaint.




                                                  50
Case 1:20-cv-00484-LO-TCB Document 280 Filed 04/19/21 Page 52 of 74 PageID# 9963




         395.       Defendants admit only that the language quoted in Paragraph 395 of the

  Complaint is contained in the statute cited. Defendants deny the remaining allegations in Paragraph

  395 of the Complaint.

         396.       Denied.

         397.       Denied.

         398.       Defendants lack knowledge or information sufficient to confirm or deny

  Plaintiffs’ allegations concerning the direct purchase transactions and therefore deny the same.

  Defendants deny the remaining allegations in Paragraph 398 of the Complaint.

         399.       Defendants admit only that Kyle Ramstetter and Will Camenson caused $5

  million to be transferred to Northstar pursuant to the parties’ settlement agreement. Defendants

  deny the remaining allegations in Paragraph 399 of the Complaint.

         400.       Denied.

          Pattern of Racketeering Activity: Engaging in Monetary Transactions in Property
              Derived from Specified Unlawful Activity in Violation of 18 U.S.C. § 1957

         401.       Defendants admit only that the statute speaks for itself, and therefore deny any

  allegations concerning the same. Defendants deny the remaining allegations in Paragraph 401 of

  the Complaint.

         402.       Defendants admit only that the language quoted in Paragraph 402 of the

  Complaint is contained in the statute cited. Defendants deny the remaining allegations in Paragraph

  402 of the Complaint.

         403.       Defendants admit only that the language quoted in Paragraph 403 of the

  Complaint is contained in the statute cited. Defendants deny the remaining allegations in Paragraph

  403 of the Complaint.

         404.       Denied.



                                                  51
Case 1:20-cv-00484-LO-TCB Document 280 Filed 04/19/21 Page 53 of 74 PageID# 9964




         405.       Denied.

         406.       Denied.

         407.       Denied.

         408.       Defendants lack knowledge or information sufficient to confirm or deny what

  evidence Informant 1 allegedly provided to Plaintiffs or what Mr. Lorman allegedly “discovered”.

  Defendants deny the remaining allegations in Paragraph 408 of the Complaint.

         409.       Defendants lack knowledge or information sufficient to confirm or deny the

  allegations in Paragraph 409 of the Complaint and therefore deny the same.

         410.       Denied.

                                Pattern of Racketeering Activity:
                           Violation of the Travel Act, 18 U.S.C. § 1952

         411.       Defendants admit only that the language quoted in Paragraph 411 of the

  Complaint is contained in the statute cited. Defendants deny the remaining allegations in Paragraph

  411 of the Complaint.

         412.       Defendants admit only that the language contained in Paragraph 412 of the

  Complaint is contained in the Travel Act. Defendants deny the remaining allegations in Paragraph

  412 of the Complaint.

         413.       Defendants admit only that the statute speaks for itself, and therefore deny any

  allegations concerning the same. Defendants deny the remaining allegations in Paragraph 413 of

  the Complaint.

         414.       Denied.

         415.       Denied.

     Predicate Acts of Racketeering Activity Amount to a Pattern of Racketeering Activity
                                  under 18 U.S.C. § 1961(5)




                                                  52
Case 1:20-cv-00484-LO-TCB Document 280 Filed 04/19/21 Page 54 of 74 PageID# 9965




         416.      Denied.

         417.      Denied.

         418.      Denied.

         419.      Denied.

         420.      Denied.

         421.      Denied.

         422.      Denied.

         423.      Denied.

         424.      Defendants admit certain Northstar-affiliated entities had ownership interests

  and/or management responsibilities through a joint venture with IPI, NSIPI Data Center Venture,

  LLC, for the properties at issue in this dispute. Defendants deny the remaining allegations in

  Paragraph 424 of the Complaint.

         425.      Denied.

         426.      Denied.

         427.      Denied.

         428.      Denied.

         429.      Denied.

         430.      Denied.

         431.      Defendants admit only that the statute speaks for itself, and therefore deny any

  allegations concerning the same. Defendants deny the remaining allegations in Paragraph 431 of

  the Complaint.




                                                53
Case 1:20-cv-00484-LO-TCB Document 280 Filed 04/19/21 Page 55 of 74 PageID# 9966




         432.       Defendants admit only that the statute speaks for itself, and therefore deny any

  allegations concerning the same. Defendants deny the remaining allegations in Paragraph 432 of

  the Complaint.

         433.       Denied.

                                           COUNT II
                              Detinue Pursuant to Va. Code § 8.01-114

         434.       Defendants incorporate their answers to the allegations as set forth in Paragraphs

  1-433 as though fully set forth herein.

         435.       The allegations in Paragraph 435 are not directed at Defendants and therefore

  no response is required. To the extent a response is required, Defendants deny all allegations

  contained in Paragraph 435 of the Complaint.

         436.       Defendants admit only that the language quoted in Paragraph 436 is contained

  in the case cited. Defendants deny any remaining allegations in Paragraph 436 of the Complaint.

         437.       Defendants admit only that the language quoted in Paragraph 437 of the

  Complaint is contained in the cited statute and case, respectively. Defendants deny any remaining

  allegations in Paragraph 437 of the Complaint and therefore deny the same.

         438.       Denied.

         439.       Defendants admit only that the language quoted in Paragraph 439 of the

  Complaint is contained in Exhibit 24 to the Complaint. Defendants deny the remaining allegations

  in Paragraph 439 of the Complaint.

         440.       Defendants admit only that the language quoted in Paragraph 440 of the

  Complaint is contained in Exhibit 24 to the Complaint. Defendants deny the remaining allegations

  in Paragraph 440 of the Complaint.




                                                  54
Case 1:20-cv-00484-LO-TCB Document 280 Filed 04/19/21 Page 56 of 74 PageID# 9967




         441.      Defendants admit only that the language quoted in Paragraph 441 of the

  Complaint is contained in Exhibit 24 to the Complaint. Defendants deny the remaining allegations

  in Paragraph 441 of the Complaint.

         442.      Denied.

         443.      Denied.

         444.      Defendants admit that they did not disclose any “so-called management

  services, broker and finder fees, and other ‘professional fees and costs incurred in connection

  with lease negotiations.’”

         445.      Denied.

         446.      Denied.

         447.      Denied.

         448.      Denied.

         449.      Denied.

         450.      Denied.

         451.      Denied.

         452.      Defendants admit only that they made wire payments to Villanova trust, the

  records of which speak for themselves. Defendants deny the remaining allegations in

  Paragraph 452 of the Complaint.

         453.      Denied.

         454.      Denied.

         455.      Defendants lack knowledge or information sufficient to confirm or deny the

  allegations in Paragraph 455 of the Complaint and therefore deny the same.




                                                55
Case 1:20-cv-00484-LO-TCB Document 280 Filed 04/19/21 Page 57 of 74 PageID# 9968




         456.       Defendants admit only that Exhibit 47 to the Complaint purports to document

  the sale of real property located in Loudon County, Virginia between White Peaks and 41992 John

  Mosby Highway LLC. Defendants lack knowledge or information sufficient to confirm or deny

  the remaining allegations in Paragraph 456 and therefore deny the same.

         457.       Defendants lack knowledge or information sufficient to confirm or deny the

  allegations in Paragraph 457 of the Complaint and therefore deny the same.

         458.       Defendants lack knowledge or information sufficient to confirm or deny the

  allegations in Paragraph 458 of the Complaint and therefore deny the same.

         459.       Defendants lack knowledge or information sufficient to confirm or deny the

  allegations in Paragraph 459 of the Complaint and therefore deny the same.

         460.       Defendants lack knowledge or information sufficient to confirm or deny the

  allegations in Paragraph 460 of the Complaint and therefore deny the same.

         461.       Defendants lack knowledge or information sufficient to confirm or deny the

  allegations in Paragraph 461 of the Complaint and therefore deny the same.

         462.       Denied.

                                             COUNT III
                                               Fraud

         463.       Defendants incorporate their answers to the allegations as set forth in Paragraphs

  1-462 as though fully set forth herein.

         464.       The allegations in Paragraph 464 are not directed at Defendants and therefore

  no response is required. To the extent a response is required, Defendants deny all allegations

  contained in Paragraph 464 of the Complaint.




                                                  56
Case 1:20-cv-00484-LO-TCB Document 280 Filed 04/19/21 Page 58 of 74 PageID# 9969




         465.       Defendants admit only that the language quoted in Paragraph 465 of the

  Complaint is contained in the case cited. Defendants deny any remaining allegations in Paragraph

  465 of the Complaint.

         466.       Defendants admit only that the language quoted in Paragraph 466 of the

  Complaint is contained in the case cited. Defendants deny any remaining allegations in Paragraph

  466 of the Complaint.

         467.       Denied.

         468.       Denied.

         469.       Denied.

         470.       Denied.

         471.       Denied.

         472.       Denied.

         473.       Denied.

         474.       Denied.

         475.       Denied.


                                           COUNT IV
                Tortious Interference with Contractual and/or Business Relations

         476.       Defendants incorporate their answers to the allegations as set forth in Paragraphs

  1–475 as though fully set forth herein.

         477.       The allegations in Paragraph 477 are not directed at Defendants and therefore

  no response is required. To the extent a response is required, Defendants deny all allegations

  contained in Paragraph 477 of the Complaint.




                                                  57
Case 1:20-cv-00484-LO-TCB Document 280 Filed 04/19/21 Page 59 of 74 PageID# 9970




         478.       Defendants admit only that the language quoted in Paragraph 478 of the Complaint

  is contained in the case cited. Defendants deny the remaining allegations in Paragraph 478 of the

  Complaint.

         479.       Defendants admit only that the language quoted in Paragraph 479 of the Complaint

  is contained in the case cited Defendants deny the remaining allegations in Paragraph 479 of the

  Complaint.

         480.       Admitted.

         481.       Defendants deny any allegations to the extent Plaintiffs imply Defendants were

  engaged in a racketeering or kickback scheme. Defendants admit only that they were aware of the

  lease contracts between Amazon and the landlords.

         482.       Denied.

         483.       Denied.


                                               COUNT V
                                            Civil Conspiracy

         484.       Defendants incorporate their answers to the allegations as set forth in Paragraphs

  1-483 as though fully set forth herein.

         485.       The allegations in Paragraph 485 are not directed at Defendants and therefore

  no response is required. To the extent a response is required, Defendants deny all allegations

  contained in Paragraph 485 of the Complaint.

         486.       Defendants admit only that the language quoted in Paragraph 486 of the

  Complaint is contained in the cited case and code, respectively. Defendants deny the remaining

  allegations in Paragraph 486 of the Complaint and therefore deny the same.

         487.       Denied.




                                                  58
Case 1:20-cv-00484-LO-TCB Document 280 Filed 04/19/21 Page 60 of 74 PageID# 9971




         488.       Defendants admit only that the language contained in Paragraph 488 of the

  Complaint is contained in the code cited. Defendants deny any remaining allegations in Paragraph

  488 of the Complaint.

         489.       Defendants admit only that the language quoted in Paragraph 489 of the

  Complaint is contained in the code cited. Defendants deny any remaining allegations in Paragraph

  489 of the Complaint.

         490.       Defendants admit only that the language quoted in Paragraph 490 of the

  Complaint is contained in the case cited. Defendants deny the remaining allegations in Paragraph

  490 of the Complaint.


                                               COUNT VI
                                            Breach of Contract

         491.       Defendants incorporate their answers to the allegations as set forth in Paragraphs

  1-490 as though fully set forth herein.

         492.       The allegations in Paragraph 492 are not directed at Defendants and therefore

  no response is required. To the extent a response is required, Defendants deny all allegations

  contained in Paragraph 492 of the Complaint.

         493.       Defendants admit only that the language quoted in Paragraph 493 of the

  Complaint is contained in the case cited. Defendants deny the remaining allegations in Paragraph

  493 of the Complaint.

         494.       Defendants admit only that the language quoted in Paragraph 494 of the

  Complaint is contained in the case cited. Defendants deny the remaining allegations in Paragraph

  494 of the Complaint.




                                                   59
Case 1:20-cv-00484-LO-TCB Document 280 Filed 04/19/21 Page 61 of 74 PageID# 9972




         495.      Defendants deny Plaintiffs’ characterization of the documents and transactions.

  Defendants deny any allegations to the extent Plaintiffs imply Defendants were engaged in a

  racketeering or kickback scheme. Defendants lack knowledge or information sufficient to confirm

  or deny the allegations concerning the White Peaks Purchase and the Blueridge Transaction and

  therefore deny the same. Defendants deny the remaining allegations in Paragraph 495 of the

  Complaint.

         496.      Defendants admit only that the language quoted in Paragraph 496 of the

  Complaint is contained in Exhibit 24 to the Complaint. Defendants deny the remaining allegations

  in Paragraph 496 of the Complaint.

         497.      Defendants admit only that the language quoted in Paragraph 497 of the

  Complaint is contained in Exhibit 24 to the Complaint. Defendants deny the remaining allegations

  in Paragraph 497 of the Complaint.

         498.      Defendants admit only that the language quoted in Paragraph 498 of the

  Complaint is contained in Exhibit 24 to the Complaint. Defendants deny the remaining allegations

  in Paragraph 498 of the Complaint.

         499.      Denied.

         500.      Defendants admit only that the language quoted in Paragraph 500 of the

  Complaint is contained in Exhibit 56 to the Complaint. Defendants deny the remaining allegations

  in Paragraph 500 of the Complaint.

         501.      Defendants admit only that the language quoted in Paragraph 501 of the

  Complaint is contained in Exhibit 57 to the Complaint. Defendants deny the remaining allegations

  in Paragraph 501 of the Complaint.




                                                60
Case 1:20-cv-00484-LO-TCB Document 280 Filed 04/19/21 Page 62 of 74 PageID# 9973




         502.       Defendants admit only that the language quoted in Paragraph 502 of the

  Complaint is contained in Exhibits 56 and 57 to the Complaint. Defendants deny the remaining

  allegations in Paragraph 502 of the Complaint.

         503.       Defendants lack knowledge or information sufficient to confirm or deny the

  allegations in Paragraph 503 of the Complaint and therefore deny the same.

         504.       Denied.

         505.       Denied.


                                          COUNT VII
                            Unjust Enrichment and Constructive Trust

         506.       Defendants incorporate their answers to the allegations as set forth in Paragraphs

  1-505 as though fully set forth herein.

         507.       The allegations in Paragraph 507 are not directed at Defendants and therefore

  no response is required. To the extent a response is required, Defendants deny all allegations

  contained in Paragraph 507 of the Complaint.

         508.       Defendants admit only that the language quoted in Paragraph 508 of the Complaint

  is contained in the cases cited. Defendants deny the remaining allegations in Paragraph 508 of the

  Complaint.

         509.       Defendants admit only that the language quoted in Paragraph 509 of the

  Complaint is contained in the cases cited. Defendants deny the remaining allegations in Paragraph

  509 of the Complaint.

         510.       Denied.

         511.       Denied.




                                                   61
Case 1:20-cv-00484-LO-TCB Document 280 Filed 04/19/21 Page 63 of 74 PageID# 9974




         512.       Defendants admit only that Mr. Watson’s signature is on Exhibit 24. Defendants

  deny the remaining allegations in Paragraph 512 of the Complaint.

         513.       Defendants admit only that Northstar wired funds to Villanova Trust pursuant

  to the independent contractor agreement. Defendants lack knowledge or information sufficient to

  confirm or deny any allegations concerning what Villanova Trust did with its money and therefore

  deny the same. Defendants deny the remaining allegations in Paragraph 513 of the Complaint.

         514.       Defendants deny any allegations to the extent Plaintiffs imply Defendants were

  engaged in a racketeering or kickback scheme. Defendants lack knowledge or information

  sufficient to confirm or deny the allegations in Paragraph 514 of the Complaint and therefore deny

  the same.

         515.       Denied.

         516.       Denied.

         517.       Denied.

         518.       Defendants admit only that Northstar received $5 million pursuant to a

  settlement agreement between Northstar and Mr. Watson and Kyle Ramstetter and Will

  Camenson. Defendants lack knowledge or information sufficient to confirm or deny the allegations

  in Paragraph 518 of the Complaint and therefore deny the same.

         519.       Denied.

         520.       Denied.

         521.       Defendants lack knowledge or information sufficient to confirm or deny the

  allegations in Paragraph 521 of the Complaint and therefore deny the same.

         522.       Denied.




                                                 62
Case 1:20-cv-00484-LO-TCB Document 280 Filed 04/19/21 Page 64 of 74 PageID# 9975




         523.       Defendants lack knowledge or information sufficient to confirm or deny the

  allegations in Paragraph 523 of the Complaint and therefore deny the same.

         524.       Defendants lack knowledge or information sufficient to confirm or deny the

  allegations in Paragraph 524 of the Complaint and therefore deny the same.

         525.       Denied.

         526.       Denied.

         527.       Defendants deny any allegations to the extent Plaintiffs imply Defendants were

  engaged in a racketeering or kickback scheme. Defendants lack knowledge or information

  sufficient to confirm or deny the remaining allegations in Paragraph 527 of the Complaint and

  therefore deny the same.

         528.       Defendants deny any allegations to the extent Plaintiffs imply Defendants were

  engaged in a racketeering or kickback scheme. Defendants lack knowledge or information

  sufficient to confirm or deny the remaining allegations in Paragraph 528 of the Complaint and

  therefore deny the same.

         529.       Denied.


                                          COUNT VIII
                                Conversion and Constructive Trust

         530.       Defendants incorporate their answers to the allegations as set forth in Paragraphs

  1-529 as though fully set forth herein.

         531.       The allegations in Paragraph 531 are not directed at Defendants and therefore no

  response is required. To the extent a response is required, Defendants deny all allegations contained

  in Paragraph 531 of the Complaint.




                                                   63
Case 1:20-cv-00484-LO-TCB Document 280 Filed 04/19/21 Page 65 of 74 PageID# 9976




         532.       Defendants admit only that the language quoted in Paragraph 532 of the

  Complaint is contained in the case cited and the Restatement (Second) of Torts § 223(a) (1965).

  Defendants deny the remaining allegations in Paragraph 532 of the Complaint.

         533.       Defendants admit only that the language quoted in Paragraph 533 of the

  Complaint is contained in the case cited. Defendants deny the remaining allegations in

  Paragraph 533 of the Complaint.

         534.       Denied.

         535.       Denied.

         536.       Denied.

         537.       Defendants lack knowledge or information sufficient to confirm or deny the

  allegations in Paragraph 537 of the Complaint and therefore deny the same.

         538.       Denied.

                                            COUNT IX
                               Alter Ego/Piercing the Corporate Veil

         539.       Defendants incorporate their answers to the allegations as set forth in Paragraphs

  1-538 as though fully set forth herein.

         540.       The allegations in Paragraph 540 are not directed at Defendants and therefore

  no response is required. To the extent a response is required, Defendants deny all allegations

  contained in Paragraph 540 of the Complaint.

         541.       Defendants admit only that the language quoted in Paragraph 541 is contained

  in the case cited Defendants deny the remaining allegations in Paragraph 541 of the Complaint.

         542.       Defendants lack knowledge or information sufficient to confirm or deny the

  allegations in Paragraph 542 of the Complaint and therefore deny the same.




                                                  64
Case 1:20-cv-00484-LO-TCB Document 280 Filed 04/19/21 Page 66 of 74 PageID# 9977




         543.       Defendants lack knowledge or information sufficient to confirm or deny the

  allegations in Paragraph 543 of the Complaint and therefore deny the same.

         544.       Denied.

                                            COUNT X
                                    Agency/Respondeat Superior

         545.       Defendants incorporate their answers to the allegations as set forth in Paragraphs

  1-544 as though fully set forth herein.

         546.       The allegations in Paragraph 546 are not directed at Defendants and therefore

  no response is required. To the extent a response is required, Defendants deny all allegations

  contained in Paragraph 546 of the Complaint.

         547.       Denied.

         548.       Denied.

         549.       Defendants admit only that the language quoted in Paragraph 549 of the

  Complaint is contained in the case cited. Defendants deny the remaining allegations in Paragraph

  549 of the Complaint.

         550.       Defendants admit only that the language quoted in Paragraph 550 of the

  Complaint is contained in the case cited. Defendants deny the remaining allegations in Paragraph

  550 of the Complaint.

         551.       Defendants admit only that the language quoted in Paragraph 551 of the

  Complaint is contained in the case cited. Defendants deny the remaining allegations in Paragraph

  551 of the Complaint.

         552.       Denied.




                                                  65
Case 1:20-cv-00484-LO-TCB Document 280 Filed 04/19/21 Page 67 of 74 PageID# 9978




         553.       Defendants admit only that Northstar employed Kyle Ramstetter and Will

  Camenson for a period of time. Defendants deny the remaining allegations in paragraph 553 of the

  Complaint.

         554.       Plaintiffs’ use of the term “during the relevant time period” is vague and

  ambiguous. Defendants are unable to confirm or deny the allegations in Paragraph 554 of the

  Complaint and therefore deny the same.

         555.       Plaintiffs’ use of the term “during the relevant time period” is vague and

  ambiguous. Defendants are unable to confirm or deny the allegations in Paragraph 555 of the

  Complaint and therefore deny the same.

         556.       Defendants admit that Northstar generally engaged in commerce. Defendants

  lack knowledge or information sufficient to confirm or deny the remaining allegations in Paragraph

  556 of the Complaint and therefore deny the same.

         557.       Denied.

         558.       Defendants lack knowledge or information sufficient to confirm or deny the

  allegations in Paragraph 558 of the Complaint and therefore deny the same.

         559.       Defendants admit only that Northstar was in a position of oversight over

  Ramstetter and Camenson to the extent their activities were performed on behalf of Northstar while

  they were Northstar employees. Defendants deny the remaining allegations in Paragraph 559 of

  the Complaint.

         560.       Defendants admit only that the audio recording speaks for itself and therefore deny

  any allegations regarding the same. Defendants deny the remaining allegations in Paragraph 560 of

  the Complaint.




                                                  66
Case 1:20-cv-00484-LO-TCB Document 280 Filed 04/19/21 Page 68 of 74 PageID# 9979




         561.       Defendants admit only that the audio recording speaks for itself and therefore

  deny any allegations regarding the same. Defendants deny the remaining allegations in Paragraph

  561 of the Complaint.

         562.       Defendants admit only that the audio recording speaks for itself and therefore

  deny any allegations regarding the same. Defendants deny the remaining allegations in Paragraph

  562 of the Complaint.

         563.       Denied.

         564.       Defendants admit only that the audio recording speaks for itself and therefore

  deny any allegations regarding the same. Defendants deny the remaining allegations in Paragraph

  564 of the Complaint.

         565.       Defendants admit only that the audio recording speaks for itself and therefore

  deny any allegations regarding the same. Defendants deny the remaining allegations in Paragraph

  565 of the Complaint.

         566.       Defendants lack knowledge or information sufficient to confirm or deny

  Plaintiffs’ allegations concerning the TM Defendants or White Peaks and therefore deny the same.

  Defendants deny the remaining allegations in Paragraph 566 of the Complaint.

         567.       Denied.

         568.       Denied.

                                         COUNT XI
                            Robinson-Patman Act – Antitrust Violation

         569.       Defendants incorporate their answers to the allegations as set forth in Paragraphs

  1-568 as though fully set forth herein.




                                                  67
Case 1:20-cv-00484-LO-TCB Document 280 Filed 04/19/21 Page 69 of 74 PageID# 9980




         570.       The allegations in Paragraph 570 are not directed at Defendants and therefore no

  response is required. To the extent a response is required, Defendants deny all allegations contained

  in Paragraph 570 of the Complaint.

         571.       Defendants admit only that the language contained in Paragraph 571 of the

  Complaint is contained in the cited statute and case. Defendants deny the remaining allegations in

  Paragraph 571 of the Complaint.

         572.       Defendants admit only that the language quoted in Paragraph 572 of the

  Complaint is contained in the statute cited. Defendants deny the remaining allegations in Paragraph

  572 of the Complaint.

         573.       Denied.

         574.       Defendants admit only that they had no knowledge of and have no knowledge

  of any payments to the TM Defendants and therefore could not disclose such payments to

  Plaintiffs. Defendants lack knowledge or information sufficient to confirm or deny the remaining

  allegations in Paragraph 574 of the Complaint and therefore deny the same.

         575.       Denied.

         576.       Denied.

         577.       Denied.

         578.       Denied.

         579.       Denied.

                                         COUNT XII
              Preliminary Injunction – Fed. R. Civ. P. 64, 65 & Va. Code § 8.01-622

         580.       Defendants incorporate their answers to the allegations as set forth in Paragraphs

  1-579 as though fully set forth herein.




                                                   68
Case 1:20-cv-00484-LO-TCB Document 280 Filed 04/19/21 Page 70 of 74 PageID# 9981




         581.       The allegations in Paragraph 581 are not directed at Defendants and therefore no

  response is required. To the extent a response is required, Defendants deny all allegations contained

  in Paragraph 581 of the Complaint.

         582.       Defendants deny any allegations to the extent Plaintiffs imply Defendants were

  engaged in a racketeering or kickback scheme. Defendants admit that as part of Northstar’s normal

  course of business, Northstar engages in commerce.

         583.       Denied.

         584.       Defendants lack knowledge or information sufficient to confirm or deny the

  allegations in Paragraph 584 of the Complaint and therefore deny the same. To the extent

  Paragraph 584 implies that Defendants were engaged in unlawful activities, Defendants deny those

  allegations.

         585.       Defendants admit only that the language quoted in Paragraph 585 of the

  Complaint is contained in Federal Rule of Civil Procedure 65. Defendants deny the remaining

  allegations in Paragraph 585 of the Complaint.

         586.       Defendants admit only that the language quoted in Paragraph 586 of the

  Complaint is contained in Federal Rule of Civil Procedure 64. Defendants deny the remaining

  allegations in Paragraph 586 of the Complaint.

         587.       Defendants admit only that the language quoted in Paragraph 587 of the

  Complaint is contained in the codes cited. Defendants deny the remaining allegations in Paragraph

  587 of the Complaint.

         588.       Defendants admit only that the language quoted in paragraph 588 of the

  Complaint is contained in the code cited. Defendants deny the remaining allegations in Paragraph

  588 of the Complaint.




                                                   69
Case 1:20-cv-00484-LO-TCB Document 280 Filed 04/19/21 Page 71 of 74 PageID# 9982




         589.          Defendants admit only that the language quoted in Paragraph 589 of the

  Complaint is contained in the code cited. Defendants deny the remaining allegations in Paragraph

  589 of the Complaint.

         590.          Denied.


                                       PRAYER FOR RELIEF

         Defendants deny Plaintiffs are entitled to damages for any of the claims outlined in the

  Complaint, including the claimed damages outlined in Paragraphs 591-601.

                            DEFENDANTS’ AFFIRMATIVE DEFENSES

         1.      Plaintiffs’ claims are barred in whole or in part by the doctrines of release,

  estoppel, delay, laches and/or waiver.

         2.      Plaintiffs’ claims are barred in whole or in part by assumption.

         3.      Plaintiffs’ claims are barred in whole or in part by failure of consideration.

         4.      Plaintiffs’ claims are barred in whole or in part because Plaintiffs knew of the

  price differentials concerning the “Direct Purchase Transactions” transactions and thus cannot

  claim they were misled regarding the same.

         5.      Plaintiffs’ claims are barred in whole or in part by failure to join indispensable or

  necessary parties.

         6.      Plaintiffs’ claims are barred by the doctrine of novation.

         7.      Plaintiffs’ claims are barred by the doctrine of ratification.

         8.      Plaintiffs’ claims are barred by the doctrine of unjust enrichment.

         9.      Plaintiffs’ claims are barred in whole or in part due to failure of conditions.

         10.     Plaintiffs’ claims fail in whole or in part by Plaintiffs’ failure to state a claim upon

  which relief may be granted.



                                                   70
Case 1:20-cv-00484-LO-TCB Document 280 Filed 04/19/21 Page 72 of 74 PageID# 9983




         11.     Plaintiffs’ alleged damages were not caused by an alleged act or omission of

  Defendant.

         12.     If Plaintiffs sustained any injury or incurred any loss or damages as alleged in the

  Complaint, the same were caused in whole or in part by acts or omissions of another or others

  over whom Defendants are not responsible, and whose conduct Defendants had no duty or

  reason to anticipate or control.

         13.     Plaintiffs’ claims are barred in whole or in part by the economic loss rule.

         14.     Defendants reserve the right, with leave court, to amend their Answer and assert

  any additional defenses, counterclaims, or cross-claims that may become available through the

  course of discovery or otherwise during the course of litigation.

                                          JURY DEMAND

         Defendants demand a jury trial on all issues so triable.




                                                  71
 Dated:
Case    February 19, 2021
     1:20-cv-00484-LO-TCB Document 280 Respectfully submitted,
                                        Filed 04/19/21    Page 73 of 74 PageID# 9984

                                         _/s/ Jeffrey R. Hamlin_______________
                                         Jeffrey R. Hamlin (Va. Bar No. 46932)
                                         George R. Calhoun (pro hac vice)
                                         James Trusty (pro hac vice)
                                         IFRAH PLLC
                                         1717 Pennsylvania Avenue NW
                                         Suite 650
                                         Washington, DC 20006-2004
                                         (202) 524-4140 – Tel.
                                         (202) 524-4141 – Fax
                                         jhamlin@ifrahlaw.com
                                         george@ifrahlaw.com
                                         jtrusty@ifrahlaw.com

                                         Stanley L. Garnett (pro hac vice)
                                         Brownstein Hyatt Farber Schreck, LLP
                                         410 Seventeenth Street
                                         Denver, Colorado 80202-4432
                                         (303) 223-1100 – Tel.
                                         (303) 223-1111 – Fax
                                         sgarnett@bhfs.com

                                         Counsel for Defendants WDC Holdings Inc.; Brian
                                         Watson, Sterling NCP FF, LLC; Manassas NCP FF,
                                         LLC; and NSIPI Administrative Manager, LLC




                                         72
Case 1:20-cv-00484-LO-TCB Document 280 Filed 04/19/21 Page 74 of 74 PageID# 9985




                                  CERTIFICATE OF SERVICE

         The undersigned hereby certifies that on this 19th day of February 2021, a true and correct
 copy of the foregoing WDC HOLDINGS LLC; BRIAN WATSON; STERLING NCP FF, LLC;
 MANASSAS NCP FF, LLC; AND NSIPI ADMINISTATIVE MANAGER’S ANSWER AND
 AFFIRMATIVE DEFENSES TO PLAINTIFFS’ VERIFIED SECOND AMENDED
 COMPLAINT was electronically filed with the Court using the CM/ECF system which will send
 notification of such filing to all counsel of record. The following were served via U.S. mail, postage
 prepaid:


  Villanova Trust
  c/o Christian Kirschner, Trustee
  3924 Wallace Lane
  Nashville, TN 37215

  AllCore Development LLC
  6870 W 52nd Avenue, Suite 203
  Arvada, CO 80002

  Finbrit Holdings LLC
  6870 W 52nd Avenue, Suite 203
  Arvada, Colorado 80002

  Casey Kirschner
  635 Alvarado Ln N
  Plymouth, MN 55447

  Jamie Hubbard
  Stimson Stancil LaBranche Hubbard
  1652 Downing Street
  Denver, CO 80218
  Counsel for Defendants White Peaks Capital
  LLC and NOVA WPC LLC

                                                     s/ Jeffrey R. Hamlin __________________
                                                     Jeffrey R. Hamlin




                                                  73
